           EXHIBIT
              1



Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 1 of 62
Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 2 of 62
                                                                                                                  Salaried Employee Handbook
                                                                                                                                  US Locations
            TABLE OF CONTENTS


Table of Contents
INTRODUCTION ............................................................................................................................................. 1
CORPORATE INFORMATION ......................................................................................................................... 2
   Purpose ..................................................................................................................................................... 2
   Mission ...................................................................................................................................................... 3
   Drivers ....................................................................................................................................................... 3
   Our Foundation ......................................................................................................................................... 3
   Teamship ................................................................................................................................................... 4
   Environmental Policy ................................................................................................................................ 4
   Quality Vision ............................................................................................................................................ 5
   Electrolux Manufacturing System (EMS) .................................................................................................. 5
   Electrolux Code of Conduct ...................................................................................................................... 5
   Business Conduct ...................................................................................................................................... 6
   Ethics Helpline........................................................................................................................................... 6
   Equal Employment Opportunity ............................................................................................................... 7
   Safety Policy .............................................................................................................................................. 7
   Crisis Management Policy ......................................................................................................................... 8
   Travel and Expense Management Policy .................................................................................................. 9
   Employee Recognition, Gifts and Awards Policy ...................................................................................... 9
   Facility Access and Badges ...................................................................................................................... 10
EMPLOYMENT PRACTICES .......................................................................................................................... 11
   Employment Classification ...................................................................................................................... 11
   Reasonable Accommodations................................................................................................................. 11
   Religious Accommodations ..................................................................................................................... 12
   Requests for Information on Current/Former Employees...................................................................... 12
   Job Posting and Career Advancement Opportunities............................................................................. 12
   Employment of Relatives and Friends & Personal Relationships in the Workplace ............................... 13
   Harassment Free Workplace................................................................................................................... 14
       Workplace Bullying Policy ................................................................................................................... 15
   Violence in the Workplace ...................................................................................................................... 16
       Physical Violence and Threatening Behavior ...................................................................................... 16
       Weapons in the Workplace................................................................................................................. 17




                                                          ELECTROLUX-000083
      Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 3 of 62
                                                                                                                Salaried Employee Handbook
                                                                                                                                US Locations
            TABLE OF CONTENTS


       Personal Situations ............................................................................................................................. 17
   Open Door Policy .................................................................................................................................... 18
PERSONAL CONDUCT .................................................................................................................................. 19
   Information Technology and Electronic Communication ....................................................................... 19
       Information Security Policy ................................................................................................................. 19
       Mobile Device Security Policy ............................................................................................................. 20
       Personal Phone Calls ........................................................................................................................... 20
   Records Management ............................................................................................................................. 21
       Legal and Audit Holds ......................................................................................................................... 21
   Social Security Number and Personal Identifying Information Privacy .................................................. 22
   Social Media Policy ................................................................................................................................. 22
   Media Communications .......................................................................................................................... 23
   Confidentiality and Inventions ................................................................................................................ 23
   Videotaping, Photography and Audio Recordings .................................................................................. 23
   Gambling ................................................................................................................................................. 23
   Tobacco-Free Workplace ........................................................................................................................ 24
   Sale of Goods & Services and Solicitation/Distribution .......................................................................... 24
   Communications/Bulletin Boards ........................................................................................................... 25
   Work Day................................................................................................................................................. 25
   Attendance.............................................................................................................................................. 25
   Personal Appearance .............................................................................................................................. 25
   Conducting Searches on Company Premises and Personal Property ..................................................... 26
   Drug and Alcohol Free Workplace .......................................................................................................... 26
   Discipline ................................................................................................................................................. 26
COMPENSATION AND TIME AWAY FROM WORK ....................................................................................... 28
   Pay Administration Philosophy ............................................................................................................... 28
   Pay Periods and Errors in Pay ................................................................................................................. 28
   Wage Deductions .................................................................................................................................... 28
   Pay Transparency Nondiscrimination Provision ..................................................................................... 29
   Time Records........................................................................................................................................... 29
   Overtime ................................................................................................................................................. 29
   Part-Time Employees .............................................................................................................................. 30




                                                          ELECTROLUX-000084
      Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 4 of 62
                                                                                                                Salaried Employee Handbook
                                                                                                                                US Locations
            TABLE OF CONTENTS


   Office Closure .......................................................................................................................................... 30
   Holidays................................................................................................................................................... 30
   Vacation .................................................................................................................................................. 30
   Paid Time Off (PTO)................................................................................................................................. 31
   Civic Responsibilities ............................................................................................................................... 31
      Court Related Absences ...................................................................................................................... 31
      Voting .................................................................................................................................................. 32
   Travel Time Compensation ..................................................................................................................... 32
   Leaves of Absence ................................................................................................................................... 32
      Family and Medical Leave Act (FMLA) ................................................................................................ 33
      Military-Related FMLA Leave .............................................................................................................. 37
      Military Leave...................................................................................................................................... 40
      Disability Leave ................................................................................................................................... 41
      Maternity Leave .................................................................................................................................. 41
      Workers’ Compensation ..................................................................................................................... 41
      Bereavement Leave ............................................................................................................................ 42
      Personal Leave of Absence ................................................................................................................. 42
   Compliance with HIPAA Privacy and Security Regulations ..................................................................... 43
BENEFITS OF EMPLOYMENT ....................................................................................................................... 44
   Benefits Package ..................................................................................................................................... 44
      Medical/Pharmacy .............................................................................................................................. 44
      Dental .................................................................................................................................................. 44
      Vision................................................................................................................................................... 44
      Flexible Spending Accounts ................................................................................................................ 44
      Group Life and AD&D Insurance ......................................................................................................... 45
   Retirement Savings Plan (401(k)) ............................................................................................................ 45
   Employee Assistance Program ................................................................................................................ 45
   Tuition Reimbursement Program ........................................................................................................... 45
   Employee Purchase Program .................................................................................................................. 46
END OF EMPLOYMENT................................................................................................................................ 47
   Voluntary Resignation............................................................................................................................. 47
   Involuntary Termination ......................................................................................................................... 47




                                                          ELECTROLUX-000085
      Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 5 of 62
                                                                 Salaried Employee Handbook
                                                                                 US Locations
       INTRODUCTION


INTRODUCTION
Electrolux (the “Company“) has prepared this Handbook to provide its US Salaried
Employees with an overview of the Company’s policies, benefits, and processes. It is
intended to familiarize employees with important information about the Company, as well
as provide guidelines for employment with Electrolux in an effort to foster a productive, safe
and healthy work environment. The Company is committed to compliance with all federal,
state and local laws. To the extent these polices are inconsistent with any such law, the
Company will comply with the law.

All of us must work together to make Electrolux a viable, healthy, and profitable
organization. This is the only way we can provide a positive environment that promotes
genuine concern for others including all employees and our customers. It is your
responsibility to read the contents of this Handbook. If you have any questions after
reviewing the Handbook, either now or any time during your employment, we encourage
you to contact your Manager or Human Resources.




2019                             THIS IS NOT A CONTRACT                          Page 1 | 47

                                                        ELECTROLUX-000086
    Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 6 of 62
                                                              Salaried Employee Handbook
                                                                              US Locations
        CORPORATE INFORMATION



CORPORATE INFORMATION

Purpose
Our future is determined by the way we all live our lives. That’s why we strive to improve
everyday life for millions of people and the world around us. It is embodied in everything
we do. Every idea, product and human interaction.

We believe that outstanding taste experiences should be easy for everyone, that there is
always a better way to care for our clothes that make them look and feel new for longer,
and that the home should be a place for wellbeing. Working together with others, we make
these ideas a reality.

To succeed we constantly rethink and improve our ways of working throughout the
Company. By creating desirable solutions and great experiences that enrich peoples’ daily
lives and the health of our planet, we want to be a driving force in defining sustainable
living.

This is us - at Electrolux we shape living for the better.




2019                              THIS IS NOT A CONTRACT                     Page 2 | 47

                                                        ELECTROLUX-000087
    Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 7 of 62
                                                                Salaried Employee Handbook
                                                                                US Locations
       CORPORATE INFORMATION


Mission
We reinvent taste, care, and wellbeing experiences for more enjoyable and sustainable
living around the world. The mission is what we do to contribute to our greater purpose. It’s
more connected to our day-to-day business, tying together our business model with the
purpose.

Our mission creates a link between day-to-day business and our overall direction (the
purpose). It provides a “what” to the “why” the purpose defines.

Drivers
The drivers are what our purpose stands on. They give direction to behavior and strategies
and are the most directly consumer-facing part of the strategy house. The drivers are key
in communicating the purpose internally and externally.




Our Foundation
The elements of the Electrolux foundation include Respect & Diversity, Ethics & Integrity and
Safety & Environment. Our foundation governs all of us in everything we do and, maybe
most importantly, how we treat each other and our environment.

The components of our foundation can be applied to anything from the relationship we
have between colleagues to how the Company conducts business in emerging economies.

Respect & Diversity
   • We are a team with diverse disciplines, functions, cultures and organizations.



2019                             THIS IS NOT A CONTRACT                        Page 3 | 47

                                                        ELECTROLUX-000088
    Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 8 of 62
                                                               Salaried Employee Handbook
                                                                               US Locations
       CORPORATE INFORMATION


   •   We promptly address any conflict or situation that may involve disrespectful
       behavior.
   •   We treat all individuals with kindness and fairness.

Ethics & Integrity
   • We are open, honest and fair in all relations internally and externally.
   • We challenge the behavior and values of others when they do not act in accordance
       with Electrolux business ethics.

Safety & Environment
   • We seek and encourage actions that contribute to a safe and sustainable
      environment.
   • We are willing to compromise short-term results in our own unit for sustainable Group
      results.

Teamship
Having employees who work together as a team is essential in order for Electrolux to launch
new, innovative products, meet operational excellence targets and grow its profits.

Teamship is the Electrolux way of working together to become a high-performing learning
organization. Teamship means working efficiently through creating aligned goals and
demonstrating collaboration, transparency and engagement in all that we do. This
leverages the power of working as ONE Electrolux.

The Teamship Workshop was aimed at exploring more of the attitudes and behaviors we
see around the Company as well as in ourselves. All employees will participate in a
Teamship Workshop as part of onboarding and learning about the culture of Electrolux.

Environmental Policy
We want our products, services, and production to be part of a sustainable society. We are
committed to:
   • Designing products to reduce their adverse environmental impact in production, use,
      and disposal.
   • Reducing resource consumption, waste and pollution in our operations.
   • Taking a proactive approach regarding environmental legislation that affects our
      business.
   • Encouraging suppliers, subcontractors, retailers and recyclers of our products to
      adopt the same environmental principles as Electrolux.
   • Giving appropriate weight to this environmental policy when making future planning
      and investment decisions.
   • Setting targets and objectives, within the scope of the environmental management
      system to achieve continual improvement and a sustainable development.




2019                            THIS IS NOT A CONTRACT                        Page 4 | 47

                                                       ELECTROLUX-000089
   Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 9 of 62
                                                                          Salaried Employee Handbook
                                                                                          US Locations
        CORPORATE INFORMATION


Quality Vision
At Electrolux, we are committed to Quality, because every consumer experience matters.
Quality should be a defining reason why consumers choose our products over competition,
whether it’s a first-time buy, recommendation or repurchase. While there are many things
that consumers consider when buying an appliance, like functionality, performance, design
and service, it’s Quality that drives long-term consumer satisfaction and brand loyalty. When
consumers are happy with their Quality experience, they’ll choose us again and recommend
Electrolux to family and friends.

Committed to Quality Campaign
The “Committed to Quality” campaign is a Global program extending throughout the
Company. We have set a comprehensive strategic program which articulates the
Company’s Quality Ambition, Targets, People, Process, and Communication. The aim is to
make a step change in Quality and consumer experience. Opportunities to improve quality
are found in three areas: the design phase; purchasing; and the manufacturing
process. Each area is undertaking significant new practices to ensure we’re achieving our
quality goals.

Electrolux Manufacturing System (EMS)
Electrolux has developed an integrated system of production principles based on best
practice methods that will help us stay ahead of our competition. EMS is an evolving system
relying on input from all our people that will teach us to constantly challenge the status quo.

EMS relies on three fundamental elements:

    •   Stability is eliminating waste by standardizing methods throughout the Company,
        creating and maintaining the best possible working conditions. Stability is the
        foundation for further improvement.
    •   Process Improvement is continuously challenging our way of working, to achieve
        excellence in quality, cost and delivery performance.
    •   Culture Change is built upon good leadership, effective teamwork, extensive
        training and involvement of every member of the Electrolux team.

Electrolux Code of Conduct
A complete version of the Electrolux Code of Conduct is available on eGate.

The Electrolux Purpose is to shape living for the better. We do this by reinventing taste, care
and wellbeing experiences for more enjoyable and sustainable living around the world.
Sustainability is at the core of our business strategy, and we continuously seek to maintain
our position as the sustainability leader in our industry. This means growing sustainably,
acting with the greatest integrity and achieving the best environmental performance.




2019                                  THIS IS NOT A CONTRACT                             Page 5 | 47

                                                        ELECTROLUX-000090
   Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 10 of 62
                                                                          Salaried Employee Handbook
                                                                                          US Locations
        CORPORATE INFORMATION


Electrolux is dedicated to being a responsible employer and a good corporate citizen, with
products and solutions that contribute to improving people’s lives around the world. All our
activities – including the sourcing, manufacture, distribution and sale of our products – must
be conducted with respect and consideration for human rights, for human safety and health,
and for the environment.

We strive for continuous improvement with sustainability as a core focus in all our
operations.

Business Conduct
A complete version of the NA Business Conduct Policy is available on eGate.

The NA Business Conduct Policy contains statements of general policy that govern the
conduct required of all officers, employees and agents of Electrolux with respect to critical
areas of business activity. These activities include but are not limited to: compliance with all
laws, antitrust guidelines, ethics, bribery, conflicts of interest, gifts and non-discrimination in
the workplace. The Policy is an important piece of Electrolux’s North American Compliance
Program which is designed, implemented and enforced to prevent and detect criminal
conduct. With the help of this Policy, Electrolux fosters a top down culture that encourages
ethical conduct in its business activities.

Ethics Helpline
The Ethics Helpline has been established as an alternative way of reporting ethical and
policy misconduct in cases where an employee does not feel comfortable reporting through
the normal channels. Through the Ethics Helpline, an employee is able to report violations
at any time from anywhere in the world (either via online forms or via telephone). The call
or form is received by an independent third party and then forwarded to the appropriate
person at Electrolux. The helpline will handle the following topics: anti-trust laws, bribes,
conflicts of interest, copyright laws, discrimination, workplace harassment (including sexual
harassment), environmental laws, export/import laws, fraudulent transactions, health &
safety laws, improper political contributions, insider trading, and kickbacks.

Callers may remain anonymous if they wish, without fear of exposure or retaliation.
However, handling of the case will be easier if callers self-identify, since this will allow the
opportunity for clarification and further details when needed.

If an employee has concerns about possible ethical misconduct, these are the steps that
should be followed:
    • Discuss the concern with the employee’s manager, if possible.
    • If the employee is uncomfortable speaking to the immediate supervisor, the
       employee may speak to another manager or Human Resources.
    • If the employee has private concerns or wishes to be anonymous, report the concern
       via the Ethics Helpline.

       Ethics Helpline: (800) 235-1320 or www.electroluxgroup.com/ethicshelpline

2019                                  THIS IS NOT A CONTRACT                             Page 6 | 47

                                                        ELECTROLUX-000091
   Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 11 of 62
                                                                          Salaried Employee Handbook
                                                                                          US Locations
        CORPORATE INFORMATION


Equal Employment Opportunity
A complete version of the Equal Employment Opportunity Policy is available on eGate.

It is the policy at Electrolux to provide equal employment opportunities and affirmative
action to all qualified individuals. All personnel actions, including, but not limited to,
compensation, benefits, recruitment, hiring, training, and promotion of persons in all job
titles, are administered without regard to race; color; sex; sexual orientation; gender
identity; age; religion; national origin; citizenship status; protected veteran or disability
status; pregnancy, childbirth, or related conditions; genetic information; service member
status; or any other status protected under local, state or federal law. All employment
decisions are based solely on valid job requirements. In addition, employees and applicants
are protected from harassment, threats, coercion, intimidation, or discrimination for:

        1)      Filing a complaint;

        2)      Assisting or participating in an investigation, compliance review, hearing, or
                any other activity related to the administration of Executive Order 11246 and
                any other applicable Federal, State, or local law requiring equal opportunity
                and affirmative action;

        3)      Opposing any act or practice made unlawful by Federal, State or local law
                requiring equal opportunity and affirmative action;

        4)      Exercising any other right protected by applicable laws.

The Vice President of Human Resources will be responsible for the dissemination of this
policy. Directors, managers and supervisors are responsible for implementing equal
employment practices within each department. The HR department is responsible for
overall compliance and will maintain personnel records in compliance with applicable laws
of regulations.

A copy of the Equal Employment Opportunity statement that reaffirms Electrolux's
commitment to equal opportunity and affirmative action for its applicants and employees
is posted in a form that is accessible and understandable to an individual with a disability.

Safety Policy
Electrolux recognizes that our people are critical to our success. As our most critical
resource, Electrolux is committed to our employees’ safety and to providing a safe and
healthy workplace. Electrolux safeguards employees through training, designing
appropriate work station(s)/area(s), and continuously developing procedures that foster
protection.

Safety is everyone’s responsibility, so each and every employee is responsible for following
safe work practices and Company rules. Every employee is encouraged to immediately
report any workplace hazard or unsafe work practice. In the unlikely event of a workplace

2019                                 THIS IS NOT A CONTRACT                              Page 7 | 47

                                                        ELECTROLUX-000092
   Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 12 of 62
                                                                  Salaried Employee Handbook
                                                                                  US Locations
       CORPORATE INFORMATION


injury, employees are expected to immediately report the incident to their manager. A key
factor in implementing this policy will be the strict compliance with all applicable federal,
state and local safety laws, regulations and standards and all Company policies and
procedures. Safety is serious business and failure to comply with these policies will result in
corrective action, up to and including termination of employment.

General Safety Rules
Each Electrolux site has an Emergency Action Plan to address possible emergency
situations and the plan to be executed for that location. All employees should familiarize
themselves with emergency procedures, alarm tones, the location of fire extinguishers, exits
out of the building, and proper assembly/gathering areas in the event an emergency arises.

Examples of emergencies include fire, weather, earthquake, chemical spill, bomb threat, etc.
Depending on the type of emergency, the site has a method of notification and a plan of
action to ensure the safety of all affected. Emergency evacuation routes are available in
various places throughout the site. Check with your manager for details of the Emergency
Action Plan.

Cardinal Safety Rules
Each factory has developed fundamental safety requirements on which other rules hinge
known as “Cardinal Rules.”

Any employee who knowingly violates these rules will be subject to corrective action, up to
and including termination, even for the first offense, regardless of previous performance or
whether an injury or property damage occurred. Visitors and contingent workers who
violate these rules will be subject to immediate removal from the premises.

Factory Visitation
All visitors will receive a visitor vest and placard (on lanyard), to be displayed at all times.
The information presented on the placard must be followed, including the personal
protective equipment requirements that are relevant to the site.

Crisis Management Policy
In the case of an unforeseen event, Electrolux must be prepared for and capable of
managing a crisis. A crisis situation must be managed to minimize the damaging eﬀects to
employees and others concerned, as well as its property and to the reputation of Electrolux.
The Corporate Crisis Management Program describes the framework for managing a crisis.
The framework consists of minimum requirements on how to set up and prepare the
organization and how this organization should interact with others. The program is owned
by Electrolux Corporate Security and program documentation may be obtained from them.




2019                              THIS IS NOT A CONTRACT                          Page 8 | 47

                                                        ELECTROLUX-000093
   Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 13 of 62
                                                                            Salaried Employee Handbook
                                                                                            US Locations
        CORPORATE INFORMATION


Travel and Expense Management Policy
Please refer to the NA Travel Policy available on eGate and Concur.

Electrolux employees are expected to follow the NA Travel Policy which sets forth the
minimum requirements for business trips and expense management.

Concur is Electrolux’s standard tool for business travel expense reporting. The system
enables the employee to submit travel requests, book travel details (air, hotel, car, etc.) and
electronically process expense reports.

Business travelers must receive approval from their line manager before embarking on a
business trip. All travel requirements must be booked through the Company’s preferred
agency (via Concur or directly, for complex trips).

The Travel Policy specifies the limitations in areas such as class of air travel, denied
boarding situations, personal hotel expenses and rental car guidelines.

Travelers are required to use the corporate credit card for payment of all travel expenses.
The corporate card must be used for business purposes only. Employees who use their
corporate credit card for personal charges or do not timely file their expense report may
be subject to disciplinary action, up to and including termination.

It is suggested that frequent travelers file their reports on a weekly cycle. Electrolux is not
responsible for any late charges or interest charges that are a result of untimely submission
of expense reports or failure to timely pay the corporate credit card bill.

Employee Recognition, Gifts and Awards Policy
Please refer to the Employee Recognition, Gifts & Award Policy available on UltiPro.

The Company values outstanding performance by employees and encourages recognition
of such work. The Company also understands there are other personal or professional
events in employees' lives that should be recognized.

The purpose of this policy is to issue guidelines and procedures to employees and managers
regarding rewards or gifts of any value. It is intended to ensure consistent treatment of
employees, while also adhering to corporate guidelines and IRS regulations regarding the
taxation of gifts to employees.

This policy defines acceptable and unacceptable gifts to employees. Employees are not
precluded from giving personal gifts to their colleagues, provided no Company funds are
used for this purpose. All employee reward and gift exceptions must be approved in writing
by the Vice President of Human Resources.




2019                                   THIS IS NOT A CONTRACT                              Page 9 | 47

                                                        ELECTROLUX-000094
   Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 14 of 62
                                                                  Salaried Employee Handbook
                                                                                  US Locations
       CORPORATE INFORMATION


Facility Access and Badges
Electrolux is committed to providing a safe and secure workplace. Due to this commitment,
Electrolux mandates that only authorized personnel are allowed on Company property. This
includes:

   •   Current employees
   •   Approved contingent workers
   •   Authorized and escorted guests (visitors, vendors, and customers)

Guests will be issued a temporary visitor badge, which must be displayed. Guests must be
escorted by an Electrolux representative at all times.

At the start of employment/assignment, all current employees and contingent workers will
be issued a photo ID badge that will be used to activate Electrolux‘s facility electronic
access control system (card readers).

The badge serves several purposes:
   • Allows employees and contingent workers to gain entry through authorized access
      points into a restricted area.
   • Allows access into certain areas in the buildings on an as needed basis. Individual
      badges are programmed for this access as approved by the manager.
   • Is used for identification purposes.

Badges must be worn in plain sight at all times while on Company property, so that the
photo and name are readily visible.
   • The photo on the badge must not be altered or covered up at any time.
   • A lost badge must be reported, and a fee based replacement badge may be re-
      issued.

Maintaining control of your individual employee badge is crucial to preventing
unauthorized access to our facilities.

   •   Scanning a badge other than your own is prohibited, as well as giving your badge
       to another employee.
   •   Tailgating is prohibited - when a person, whether an employee or not, passes
       through a restricted access entry point without the knowledge of the person who has
       gained legitimate access through the secure door.
   •   Piggybacking is prohibited - when a person follows through a door without scanning
       with the permission of the person who has received access.

Violation of these rules may result in disciplinary action, up to and including termination.




2019                             THIS IS NOT A CONTRACT                         Page 10 | 47

                                                        ELECTROLUX-000095
   Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 15 of 62
                                                                Salaried Employee Handbook
                                                                                US Locations
       EMPLOYMENT PRACTICES


EMPLOYMENT PRACTICES

Employment Classification
In order to determine eligibility for benefits and overtime status and to ensure compliance
with federal and state laws and regulations, Electrolux classifies its employees as shown
below. Electrolux may review or change employee classifications at any time.

Regular, full-time employees work a minimum of 30 hours weekly and maintain continuous
employment status. These employees are eligible for benefits and are subject to the terms,
conditions and limitations of each benefit program.

Regular, part-time employees are regularly scheduled to work fewer than 30 hours weekly
and maintain continuous employment status. Part-time employees are eligible for some of
the benefits offered by the Company and are subject to the terms, conditions, and limitations
of each benefit program. Requests for part-time employment must be approved by the
manager and Human Resources management.

Exempt employees are paid on a salaried basis and are not eligible to receive overtime
pay.

Non-exempt employees are paid on an hourly basis and are eligible to receive overtime
pay for all hours worked over 40 in a stated pay period and as otherwise required by state
or local law.

Reasonable Accommodations
Electrolux is committed to complying with all applicable laws that address disability
discrimination in the workplace. The Company will attempt to provide reasonable
accommodations to an employee with a known disability if such accommodation would not
impose an undue hardship on the Company and would enable the employee to perform
the essential functions of the job in question.

The specific accommodation(s) offered will depend on the specific facts and circumstances
of the employee’s job and any actual limitations. There are limits to the accommodations
that the Company can realistically make. For example, when an accommodation would
cause an undue hardship to the Company, the Company would be unable to make the
particular accommodation. Similarly, when placing an individual in a position, with or
without accommodation, would cause the employee to be a direct threat to the employee
or others, the Company may be unable to place the employee in a particular position.

If an employee has a disability and requires reasonable accommodation to perform the
essential functions of his/her job, the employee should contact Human Resources about the
disability and suggest possible reasonable accommodations that would allow performance
of all essential job functions. It is the Company’s policy to work with employees, through an

2019                             THIS IS NOT A CONTRACT                        Page 11 | 47

                                                        ELECTROLUX-000096
   Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 16 of 62
                                                                           Salaried Employee Handbook
                                                                                           US Locations
         EMPLOYMENT PRACTICES


interactive process, to try to find a reasonable accommodation that enables an employee
with a disability to perform the essential functions of their job. Employees will be required to
cooperate with the Company in evaluating requests for reasonable accommodations. For
the Company to best understand an employee’s restrictions or limitations, and any
accommodation that might be needed, the Company may request medical documentation
from a licensed medical professional to include information about an employee’s limitations
and restrictions, as well as information about the reasonable accommodation. If more than
one possible reasonable accommodation is available, the Company will determine which
accommodation to employ.

Religious Accommodations
It is the Company’s policy to provide equal employment opportunity to employees without
regard to their religious beliefs and practices (or lack thereof). The Company will make
reasonable accommodations to an individual’s sincerely-held religious beliefs or practices
that would resolve a conflict with a work requirement, unless doing so would result in an
undue hardship to the Company. Employees who believe they need a reasonable
accommodation must immediately contact Human Resources. Upon receipt of an
accommodation request, the Company will engage in an interactive process with the
employee to view possible reasonable accommodation options. The Company prohibits
any form of retaliation against employees for requesting an accommodation under this
policy.

Requests for Information on Current/Former Employees
Additional information is available in UltiPro.

All employment verification or reference requests for current or former employees are to be
referred to Human Resources. Human Resources will refer the requestor to The Work
Number, a third party firm that handles all employment inquiries on Electrolux employees.
The Work Number customarily releases only dates of employment and last job title.

Requests for employment verification for credit or mortgage purposes should also be
referred to Human Resources. Certain information will be provided by The Work Number
only if the employee has established a “salary key” for authorization purposes.

Job Posting and Career Advancement Opportunities
A complete version of the Group Global Recruitment Directive is available on eGate.

Electrolux is committed to having the right people in the right jobs through the recruitment
and promotion of the best available talent. To accomplish this, Electrolux has a global
recruitment process, the success of which depends on the focus and alignment between the
Hiring Manager and Human Resources.




2019                                     THIS IS NOT A CONTRACT                           Page 12 | 47

                                                         ELECTROLUX-000097
    Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 17 of 62
                                                                    Salaried Employee Handbook
                                                                                    US Locations
        EMPLOYMENT PRACTICES


Electrolux respects and encourages diversity and internal mobility to grow talent and
transfer knowledge. Human Resources must be involved in all recruitment activity, support
the selection of the recommended candidate, and validate the quality of the hiring process.

The purpose of the Group Global Recruitment Directive is to ensure that all employees are
made aware of and have a reasonable opportunity to apply for open positions before, or
in conjunction with, Electrolux’s consideration of external candidates.

Open positions will be reflected on TalentONE, the job posting and recruiting tool for
employees to seek career opportunities within the Group.

Employment of Relatives and Friends & Personal Relationships in the
Workplace
Relatives and friends may be hired through normal procedures by the Company if (1) the
persons concerned will not work in a direct or indirect supervisory relationship, and (2) the
employment will not pose difficulties for supervision, security, safety, risk to internal controls,
or morale. For the purposes of this policy, “relatives” are family members (including
extended family), defined as spouses/domestic partners, children, siblings, parents,
grandparents, aunt/uncle, niece/nephew, cousins and in-laws. This includes relationships
that develop after being hired or transferred into another department. Also included under
this policy are significant others, roommates, personal relationships, and anyone else whose
relationship to the employee could be perceived as causing a conflict of interest.

A “personal relationship” is defined as a relationship between individuals who have or have
had a continuing relationship of a romantic or intimate nature. An employee who is involved
in a personal relationship with, or is married to, another employee may not occupy a
position in the same department as, work directly for, or supervise the employee with whom
he or she is involved.

Electrolux reserves the right to take prompt action if an actual or potential conflict of interest
arises concerning individuals who engage in a personal relationship that may affect terms
and conditions of employment. Supervisors and managers are prohibited from dating
subordinates and may be disciplined for such actions, up to and including termination.

When a conflict or the potential for conflict arises because of a personal relationship
between employees, even if there is no line of authority or reporting involved, the employees
may be separated by reassignment, or terminated from employment. If such a personal
relationship between employees develops, it is the responsibility and obligation of the
employees involved to disclose the existence of the relationship to the department director
or manager.

When a conflict or a potential for conflict affecting terms or conditions of employment arises
because of the relationship, Electrolux will determine who is to be transferred or, if
necessary, terminated from employment.



2019                               THIS IS NOT A CONTRACT                          Page 13 | 47

                                                        ELECTROLUX-000098
   Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 18 of 62
                                                                        Salaried Employee Handbook
                                                                                        US Locations
        EMPLOYMENT PRACTICES


Harassment Free Workplace
A complete version of the Harassment Free Workplace Policy including state specific laws is available on
eGate.

Harassment is against the law. Electrolux (the “Company”) is committed to creating a
respectful, courteous work environment free of unlawful harassment of any kind, including
harassment based upon race; color; sex; sexual orientation; gender identity; age; religion;
national origin; citizenship status; protected veteran or disability status; pregnancy,
childbirth, or related conditions; genetic information; service member status; or any other
protected characteristic as defined by applicable federal, state, or local law. Electrolux will
NOT TOLERATE harassment relating to any characteristic protected under applicable law.

Violation of this policy will subject an employee to disciplinary action, up to and
including immediate termination.

Policy
   1. Electrolux’s policy against unlawful harassment applies to all employees, including
       supervisors and managers, as well as to all unpaid interns and volunteers. Electrolux
       prohibits managers, supervisors, and employees from harassing co-workers as well
       as the Company’s customers, vendors, suppliers, independent contractors, and
       others doing business with the Company. The Company likewise prohibits its
       customers, vendors, suppliers, independent contractors, and others doing business
       with the Company from harassing our employees.

    2. All employees are encouraged to report any harassment or behaviors that violate
       this policy. A complaint form for employees to report harassment is attached.
       Managers and supervisors are required to report any complaint they receive, or any
       harassment that they observe or become aware of to Human Resources.

    3. Electrolux will conduct a prompt and thorough investigation whenever management
       receives a complaint about harassment, or otherwise knows of possible harassment
       occurring. Electrolux will keep the investigation confidential to the extent possible,
       consistent with the need to conduct a thorough investigation. Effective corrective
       action will be taken whenever harassment is found to have occurred. All employees,
       including managers and supervisors, are required to cooperate with any internal
       investigation of harassment.

   4. Harassment will not be tolerated. Any employee or individual covered by this policy
      who engages in harassment will be subject to remedial and/or disciplinary action,
      up to and including immediate termination.


   5. Retaliation is Prohibited: No person covered by this Policy shall be subject to
      adverse action because they report an incident of harassment, provide information,
      or otherwise assist in any investigation of a harassment complaint. Electrolux will not
      tolerate such retaliation against anyone who, in good faith, reports or provides
      information about suspected harassment. Any employee of Electrolux who retaliates

2019                                 THIS IS NOT A CONTRACT                             Page 14 | 47

                                                        ELECTROLUX-000099
   Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 19 of 62
                                                                 Salaried Employee Handbook
                                                                                 US Locations
        EMPLOYMENT PRACTICES


        against anyone involved in a harassment investigation will be subject to disciplinary
        action, up to and including termination. Anyone who believes they have been
        subject to such retaliation should inform a supervisor, manager, or Human Resources.

Reporting and Investigating Harassment

                    Preventing harassment is everyone’s responsibility.

Electrolux cannot prevent or remedy harassment unless it knows about it. Your notification
of the problem is essential to us. Therefore, it is your responsibility to bring your concerns
and/or problems to our attention so we can take appropriate steps to address the situation.
The Company takes all complaints of unlawful harassment seriously and will not penalize
you or retaliate against you in any way for reporting a harassment problem in good faith.

What should you do if you feel you are being or have been harassed, discriminated
against, or retaliated against?

If you feel that you are being or have been harassed, discriminated against, or retaliated
against by another employee, supervisor, manager, customer, vendor, independent
contractor or third party doing business with the Company, you should immediately report
it to your local Human Resources Manager, the Facility Manager, or whoever is in charge
in the event these individuals are unavailable. You may also report:

•       In person, to the Human Resources Department, Electrolux, 10200 David Taylor Drive,
        Charlotte, NC 28262.
•       By telephone, via the Company’s Ethics Helpline at 1-800-235-2320; or
•       Online at www.electroluxgroup.com/ethicshelpline/

In addition, if you observe harassment by another employee, supervisor, manager, or non-
employee, please report the incident immediately as indicated above.

Reports of harassment can be made verbally or in writing. A form for submission of a written
complaint is attached to the Policy, and all employees are encouraged to use this complaint
form. Employees who are reporting harassment on behalf of other employees should use
the complaint form and note that it is on another employee’s behalf.

Workplace Bullying Policy
The Company is committed to providing a safe and healthy work environment for all
employees. As such, the Company prohibits bullying of any kind. This policy applies to
employees while working, at work functions and while traveling on business.

Bullying is defined as unwelcome or unreasonable behavior that demeans, intimidates, or
humiliates an individual or a group of individuals.

Bullying can be:

    •   An isolated incident or persistent incidents;

2019                              THIS IS NOT A CONTRACT                       Page 15 | 47

                                                         ELECTROLUX-000100
    Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 20 of 62
                                                                Salaried Employee Handbook
                                                                                US Locations
       EMPLOYMENT PRACTICES


   •   Carried out by a group or by an individual;
   •   Direct or indirect; and
   •   Verbal or physical.

Some examples of bullying include:

   •   Abusive or offensive language or behavior.
   •   Unwelcome behavior.
   •   Teasing and/or intentionally spreading false rumors.
   •   Exclusion or isolation.

If you witness bullying or suspect bullying is taking place, report it to your manager and/or
Human Resources immediately. All suspected incidents of bullying will be thoroughly
investigated, and disciplinary measures will be taken as appropriate.

Violence in the Workplace
Electrolux is committed to preventing workplace violence and providing a safe working
environment for all of its employees. Accordingly, the Company has a zero tolerance policy
concerning threats, coercion, intimidation and violence of any kind in the workplace either
committed by, or directed towards, our employees or any third-party. Anyone who engages
in such conduct or who violates the guidelines below may be removed from the site and/or
subject to immediate termination of employment.

Workplace violence and prevention training is available and intended to educate our
employees, should an event occur at one of Electrolux’s facilities.

Physical Violence and Threatening Behavior
Under no circumstances will Electrolux tolerate physical violence or threatening behavior in
the workplace, on Company premises, at work-related functions, or while traveling on
business or working from another location.

Threatening behavior directed at the workplace from home is also not tolerated. Electrolux
reserves the right to determine if particular actions are considered physical violence or
threatening behavior.

All threats of, or actual, violence should be reported immediately to the employee’s
immediate supervisor, security, or any other member of management. This includes threats
by employees, as well as threats by contingent workers, customers, vendors, solicitors or
other members of the public. When reporting a threat of violence, the employee should be
as specific and detailed as possible.

All suspicious individuals or activities should also be reported immediately to a supervisor,
security, or any other member of management. Employees should not place themselves in
peril. If an employee sees or hears a commotion or disturbance near their workstation, they
should not try to intercede or see what is happening.


2019                             THIS IS NOT A CONTRACT                       Page 16 | 47

                                                        ELECTROLUX-000101
   Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 21 of 62
                                                                          Salaried Employee Handbook
                                                                                          US Locations
        EMPLOYMENT PRACTICES


Examples of behavior that would be considered violent, threatening, or intimidating to
others include, but are not limited to:

    •   Profane or abusive language
    •   Threats or insinuations of “getting even”
    •   Physical aggression, whether demonstrated or threatened
    •   Dangerous pranks or practical jokes
    •   Aggressive horseplay or gestures
    •   Fighting or other hostile action
    •   Assault or intimidation
    •   Any form of harassment (refer to the Harassment Free Workplace section in this
        handbook)

The Company will promptly and thoroughly investigate all such reports. To maintain
workplace safety and the integrity of the investigation, the Company may place
employee(s) on leave, either with or without pay, pending investigation.

Weapons in the Workplace
A complete version of the Weapons in the Workplace Policy is available on eGate.

Employees, contingent workers and contractors are not permitted to bring weapons of any
kind onto Company premises or to Company functions, except as otherwise provided by
state or local law. For purposes of this policy, weapons include, but are not limited to,
firearms, ammunition, knives, chains, dangerous chemicals, explosives, or other objects
carried for the purpose of injuring or intimidating others. This prohibition applies to
employees who have a license to carry firearms.

Any employee who is suspected of possessing a weapon will be subject to a search at the
Company’s discretion and pursuant to Company policies as permitted by law.

Possession or use of weapons of any kind, concealed or otherwise, is prohibited:

    •   While on the premises of any Electrolux facility or any space leased by Electrolux
        (including parking areas), except as otherwise provided by state or local law;

    •   While operating a Company, Pool, Rental or Personal Vehicle for Electrolux-related
        business (except as otherwise provided by state or local law); and/or;

    •   While engaged in conducting business on behalf of Electrolux, except to the extent
        that state law expressly prohibits limitations and Electrolux acknowledges such
        limitations after the request of the employee.

Personal Situations
Employees should immediately inform a Supervisor/Manager, other member of
management, and/or Human Resources of any of the following situations:


2019                                 THIS IS NOT A CONTRACT                             Page 17 | 47

                                                        ELECTROLUX-000102
   Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 22 of 62
                                                            Salaried Employee Handbook
                                                                            US Locations
       EMPLOYMENT PRACTICES


   •   Incidents of domestic or family abuse, violence or threats against an employee,
       where there is a possibility the other party will seek out the employee at work.
   •   An employee has obtained a restraining order, naming his/her workplace as a
       restricted area.
   •   An employee is receiving threatening or harassing telephone calls, emails,
       voicemails, or other messages at work.
   •   An employee is the target of unwanted pursuit by someone who has been seen at
       or near the workplace.

Open Door Policy
Electrolux values its employees and wants to correct any condition or address any issue
that may cause unfairness or misunderstanding or may negatively impact its operations.
Accordingly, Electrolux has adopted an open door policy for all employees. The
purpose of this policy is to encourage open communication, feedback, and discussion
about any matter of importance to an employee. If an employee is concerned about
any of his/her work experience, he/she is encouraged to address the concern with a
supervisor/manager, any member of management and/or Human Resources. By
listening to its employees, the Company is able to improve, address complaints, and
foster its employees‘ understanding of the rationale for practices, processes, and
decisions.




2019                           THIS IS NOT A CONTRACT                     Page 18 | 47

                                                        ELECTROLUX-000103
   Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 23 of 62
                                                                            Salaried Employee Handbook
                                                                                            US Locations
        PERSONAL CONDUCT


PERSONAL CONDUCT

Information Technology and Electronic Communication

Information Security Policy
A complete version of the NA Information Security Policy is available on eGate.

Electrolux only authorizes the user to access information which is needed to perform their
job. It is against policy to attempt to gain access to any information system/database for
which authority has not been given.

Users must choose passwords which are difficult for other parties to guess (several words
strung together, a combination of characters and numbers, a combination of characters
and punctuation, etc.). Passwords must be known only by the user and must not be provided
to any other person.

Electronic mail should be used responsibly and for company business. The Company
recognizes that employees may wish to use electronic mail for personal matters; however,
the abuse of this privilege may result in disciplinary action. The use of your Electrolux email
account to register for online services of a personal nature is not permissible. The storing,
circulation or exchange, by electronic mail or other system resource, of messages or
pictures that are offensive, obscene, threatening or cause harassment in violation of
Company policy are strictly prohibited.

Electrolux employees shall have no privacy expectation in any authorized or unauthorized
communication or in any Electrolux electronic communications media. In keeping with
applicable law, Electrolux reserves the right to monitor, retrieve and disseminate all such
communications as well as any data retrievable from Electrolux electronic communications
media. This includes but is not limited to Electrolux provided cell phones, computers, storage
devices, network storage devices, and cloud storage devices.

Electrolux maintains the right to deny access to any URL website. The Company recognizes
that employees may wish to use Internet browsing for personal matters; however, the abuse
of this privilege may result in disciplinary action, up to and including termination. Accessing,
downloading and printing from offensive and obscene sites, including but not limited to,
sites that would be inconsistent with the Electrolux Code of Conduct, are strictly prohibited.

The unauthorized download of software or information is not permitted as it could infringe
data-protection or copyright law and may also contain viruses.

Electrolux employees are responsible for securing both the company’s hardware and data.
Laptops should not be left unattended in public or in your personal vehicles. All data must
be stored on authorized storage systems owned or approved by Electrolux. The use of
personal removable media (thumb drives & external USB drives) is strongly discouraged for
security reasons.


2019                                  THIS IS NOT A CONTRACT                              Page 19 | 47

                                                        ELECTROLUX-000104
   Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 24 of 62
                                                                           Salaried Employee Handbook
                                                                                           US Locations
        PERSONAL CONDUCT


If company equipment is stolen, the user is responsible for filing a police report and
contacting the Electrolux Helpdesk.

Upon termination or separation of employment, Electrolux employees will be responsible
for the return of all company assets including, but not limited to, laptops, mobile phones,
tablets, etc.

Storing of personal information on network resources (e.g. shared servers) is not permitted.

Mobile Device Security Policy
A complete version of the NA Mobile Device Security Policy is available on eGate.

Electrolux has a service that enables eligible employees to access Electrolux email, address
books, calendars and files via Electrolux issued handheld devices or personal mobile
devices.

A mobile device management tool will be installed on any mobile device that has access
to Electrolux data, whether it is a corporate-issued or personal mobile device. This tool is
used to protect Electrolux data, manage applications, control features used on the device,
as well as allow Electrolux to physically locate a lost or stolen device.

Employees who choose to store personal information on a company-provided device
should have no expectation of privacy. This includes personal mobile devices that have
access to Electrolux email, address books, journals, to-do lists, calendars, and files,
regardless of whether the device is corporate-issued or personal.

Information transferred to the handheld mobile device remains Electrolux property and may
not be distributed or shared with third parties.

If any device accessing Electrolux data is lost or stolen, the employee must immediately
notify the Electrolux Helpdesk. This includes corporate-issued or personal devices.

All phone numbers used on authorized mobile devices remain the property of Electrolux
and are not to be ported to a personal device without approval from Human Resources.

Personal Phone Calls
While at work employees are expected to exercise discretion in the use of Company and
personal phones. Excessive personal calls during the workday, regardless of the phone
used, can interfere with employee productivity and be distracting to others. Employees
should restrict personal calls during work time and should use personal cell phones only
during scheduled breaks or lunch periods in non-working areas. This applies to the use of
Company phone equipment as well as cellular phones.




2019                                  THIS IS NOT A CONTRACT                             Page 20 | 47

                                                        ELECTROLUX-000105
   Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 25 of 62
                                                                        Salaried Employee Handbook
                                                                                        US Locations
        PERSONAL CONDUCT


Records Management
A complete version of the NA Records Management Policy is available on eGate.

The Records Management Policy establishes required practices and procedures regarding
the retention and destruction of any and all types of records for all employees of Electrolux.
The purpose of this policy is to promote the retention of records that the Company needs
to operate its business or is required by law to retain; and encourage the destruction of all
other records.

Record(s) as used in this Policy means any and all information in any form, electronic or
tangible, which the Company creates or receives. Records may exist (i) in any media,
including, but not limited to, written documents, charts, maps, graphs, photographs, videos,
or as electronic data in emails, Excel, Word, pdf, jpeg, or other file formats; and (ii) in any
physical or electronic location, including, but not limited to, boxes, file cabinets, storage
facilities, network drives, hard drives, flash drives, PDAs, CDs, DVDs, or computer tape.

Legal and Audit Holds
From time to time, the Company receives subpoenas and other legal requests for specified
records. It is the Company’s policy to comply fully with all such lawful requests. To determine
whether a particular request is proper and to oversee compliance, employees are required
to forward immediately any outside request for records in any form to the Legal Department
or the Tax Department (as appropriate). These types of requests usually have firm
deadlines; missing these deadlines could result in fines or penalties being assessed against
the Company.

The Company also has a duty to preserve records that are relevant to pending or
anticipated legal proceedings, pending audits or pending governmental investigations.
Once the Legal Department or Tax Department determines that certain records need to be
preserved and/or produced in connection with pending or anticipated legal proceedings,
pending audits or pending governmental investigations, the Legal Department or the Tax
Department (as applicable) will contact the appropriate persons to put a legal or audit
“hold” on those records. Employees holding records subject to a legal or audit hold must
suspend any and all discarding of such records that might otherwise be permitted under
this policy. In addition, the Legal Department and the Tax Department (as applicable) will
communicate the hold to the IT Department and cooperate with them to implement the hold
with respect to electronic records in the Company’s possession.

It is important that employees follow the Legal Department’s and the Tax Department’s
directives. Companies can be penalized for destroying records even inadvertently, that it
had a duty to preserve. If there is doubt about whether a record is responsive to one of
these requests, employees should discuss it with the Legal Department or the Tax
Department (as applicable) as soon as possible. Any request to preserve records includes
electronic forms and duplicates of such records. Any such records stored electronically or
in duplicate should be preserved and segregated in their original form. For information or
training regarding how to preserve records, contact the Legal Department or the IT
Department. In general, email accounts of employees who have records subject to legal

2019                                THIS IS NOT A CONTRACT                             Page 21 | 47

                                                        ELECTROLUX-000106
   Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 26 of 62
                                                                    Salaried Employee Handbook
                                                                                    US Locations
        PERSONAL CONDUCT


holds will not be subject to the periodic deletion of emails by the IT Department. Depending
on the circumstances, the IT Department may make copies of relevant records stored
electronically subject to a legal or audit hold to ensure their preservation.

Once the legal requirement for a legal or audit hold expires, either the Legal Department
or the Tax Department (as applicable) will notify the individuals maintaining such records
that the hold has been “cleared” and the general retention practices and procedures
outlined in this policy will once again apply to those records.

Social Security Number and Personal Identifying Information Privacy
The Company prohibits employees from unlawfully acquiring, disclosing, transferring, or
using applicants’ or employees’ Social Security Numbers (SSNs). Furthermore, employees
with internal access to applicants’ or employees’ personal identifying information (PPI) are
prohibited from unlawfully communicating such information to the general public. For
purposes of this policy, PPI includes home address, telephone number, personal electronic
mail address, internet identification name or password, parent’s surname prior to marriage,
drivers’ license number, state identification card number, account number, credit or debit
card number, passport number, alien registration number, health insurance identification
number, or any military identification information.

Internal access to SSNs and PPI is restricted to employees with a legitimate business need
for the information. Employee SSNs will not be publicly posted, displayed, or visibly printed
on any identification badge or time card. Employees who have internal access to SSNs
and PPI must follow established procedures for the proper disposal of materials that contain
SSNs and PPI, including shredding and deletion of electronic documents.

Violation of this policy will result in disciplinary action, up to and including, termination. This
policy will not be enforced to prevent employees from discussing their terms or conditions
of employment with each other or third parties. For more information about this policy,
contact Human Resources.

Social Media Policy
The main purpose for having an Electrolux presence in social media is to engage with our
end consumers, build brand and create sales leads. In addition, we want to do corporate
and employer branding and for this purpose, we have dedicated teams and experts.
Employee engagement and advocacy are important to Electrolux as they build pride, the
Group brand, and help us attract talent.

When communicating in social media, the same terms of engagement and Company
policies apply as in the office: use common sense and sound judgment to guide your
postings and remember to follow the Electrolux Code of Conduct, Harassment Free
Workplace Policy, the Group Information Policy, and the Group Brand Policy. (All policies
are available on eGate). A good general rule of thumb is to remember that all information
that is public can be shared, but internal, confidential and insider information cannot
be shared externally. Internal, confidential, and insider information is defined as sensitive

2019                               THIS IS NOT A CONTRACT                          Page 22 | 47

                                                        ELECTROLUX-000107
   Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 27 of 62
                                                                Salaried Employee Handbook
                                                                                US Locations
       PERSONAL CONDUCT


Company operating materials or information, including, but not limited to policies,
procedures, financial information, attorney/client information, marketing strategies, medical
information, research and development strategies, scientific data, technological data, and
trade secrets not generally known to the public.

Media Communications
No Electrolux employee or Consultant shall, on behalf of the Company, comment about
Electrolux or its affairs to the media, investors, financial or industry analysts or outside
consultants without approval from NA Corporate Communications. Questions and requests
from the financial market should always be reverted back to Group Investor Relations.

Confidentiality and Inventions
To maintain our competitive advantage in the global market and to protect the Company’s
assets, our manufacturing and business processes, technical and business information,
equipment, and means of operation are strictly confidential.

All Electrolux employees will be required to sign an Employee Agreement on Confidential
Information, Electronic Media Systems, Inventions, Patents, and Writings as a condition of
employment with Electrolux. The Agreement may include terms regarding Confidentiality,
Intellectual Property, and Non-Compete clauses.

All employees are required to respect the Company’s Confidential Information by not using
it except for the Company’s purposes and by not disclosing it to third parties during
employment or after employment has ended.

Videotaping, Photography and Audio Recordings
In this highly competitive environment, the Company must protect its proprietary and
confidential information about its products. Indeed, the dissemination of confidential
product information will cause irreparable damage to the Company’s business. Therefore,
videotaping, photographing, or making audio recordings is prohibited while on working
time in working areas on the Company premises. Exceptions will require approval from NA
Corporate Communications. This policy is not intended to interfere with employee’s rights
to exercise rights under the NLRA or any other law.

Gambling
Gambling is the wagering of money or other valuables on the outcome of events. Electrolux
does not permit employees to engage in any form of gambling on Company property,
during work time, on Electrolux systems and equipment.




2019                             THIS IS NOT A CONTRACT                       Page 23 | 47

                                                        ELECTROLUX-000108
   Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 28 of 62
                                                                  Salaried Employee Handbook
                                                                                  US Locations
       PERSONAL CONDUCT


Examples of gambling include, but are not limited to:

   •   Any kind of game, contest, lottery, or raffle where proceeds from donations are used
       to fund or purchase a prize (i.e. card and dice games, sports pool, fantasy sports
       league, etc.).
   •   Any kind of online gambling activity.

Questions regarding whether an activity is in violation of this policy should be directed to
Legal or Human Resources.

Tobacco-Free Workplace
Electrolux cares about its employee’s health and safety. The health problems that can occur
from tobacco use are well known.

Smoking and tobacco use (including smokeless products such as chewing tobacco,
electronic cigarettes, including vapes) is prohibited in all offices, work areas, conference
rooms, break areas, restrooms and Company-owned vehicles.

Designated areas outside the building are provided for smokers/tobacco users during their
regular breaks and lunch times only.

Sale of Goods & Services and Solicitation/Distribution
At no time can products or services be sold for profit while on Company premises or while
conducting Company business other than for Company-related products (such as personal
protective equipment).

   •   Solicitation by employees is prohibited when the person soliciting or the person
       being solicited is on working time. Working time does not include breaks, meals, or
       before or after the regular work schedule.

   •   Distribution by employees during working time is prohibited. Distribution by
       employees in working areas is prohibited at all times.

Solicitation and distribution by non-employees on Company property (including parking
areas) is prohibited at all times.

This policy is not intended to interfere with, restrain, or coerce any employee in the exercise
of his or her rights under applicable federal, state, or local laws.

Questions concerning interpretation or enforcement should be directed to Human
Resources.




2019                             THIS IS NOT A CONTRACT                         Page 24 | 47

                                                        ELECTROLUX-000109
   Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 29 of 62
                                                                  Salaried Employee Handbook
                                                                                  US Locations
       PERSONAL CONDUCT


Communications/Bulletin Boards
Certain bulletin boards throughout the sites are reserved for the posting of legally mandated
and/or Company-approved materials.

Under no circumstances are these boards to be used for the posting of any other materials,
including personal items for sale or entertainment. Postings on the bulletin boards require
prior approval by Human Resources.

Work Day
The work day is defined as the period between the commencement of the principal activities
that an employee is engaged to perform on a given day, and the cessation of the principal
activities for that day. All time spent by an employee in the performance of such activities
are hours of work. The work day is not limited to a calendar day or any other 24-hour
period.

Attendance
All employees are required to report their absences to their manager. An employee who is
absent for two (2) consecutive work days without notifying the Company of their intended
absence may be subject to discipline, up to and including termination of employment.

Personal Appearance
Employees should be properly attired for the environment in which they work. No dress
code policy can cover all contingencies, so employees are expected to use good judgment
when choosing appropriate clothing to wear to the workplace.

Clothing must be appropriate as it relates to the particular job being performed and/or for
a specific work situation. Consideration will be given to comfort; however, personal safety
will be a driving factor in all situations. In general, clothing that works well for the beach,
exercise sessions and dance clubs are not considered appropriate for work. An employee’s
attire should be modest and not revealing, should conceal all undergarments, should not
display offensive language or graphics, political messaging, and should not violate safety
work rules. Employees may request an exception to these appearance guidelines as an
accommodations based on religious, cultural, medical, or other reasons by contacting
Human Resources.

Supervisors/Managers and Human Resources reserve the right to require an employee to
change if clothing is considered inappropriate for the work environment or work situation.
If repeated instances of inappropriate attire occur, disciplinary action can result, up to and
including termination.




2019                             THIS IS NOT A CONTRACT                         Page 25 | 47

                                                        ELECTROLUX-000110
   Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 30 of 62
                                                                         Salaried Employee Handbook
                                                                                         US Locations
        PERSONAL CONDUCT


Conducting Searches on Company Premises and Personal Property
Employees should have no expectation of privacy when they bring personal items onto
Company property. All property of the Company remains under the control of Electrolux
and is subject to inspection at any time, without notice to the employee, and without the
employee’s presence. To the extent allowed by law, the Company reserves the right to
search or inspect any Company property, as well as the property of any employee, visitor,
customer, vendor, etc., including any vehicle, package, personal effects, workspaces,
container, bundle, etc., in the possession of such individuals. All searches under this Policy
shall be conducted by a Company representative or agent. The Company assumes no
responsibility for the loss of, or damage to, any employee’s property maintained on
Company premises including that kept in lockers and desks. If an employee refuses to permit
a search, the employee will be subject to discipline, up to and including immediate
termination of employment. Should an employee refuse such a request, the individual will
be directed to leave the premises immediately.

Drug and Alcohol Free Workplace
A complete version of the Drug and Alcohol Free Workplace Policy is available on eGate.

Electrolux is committed to providing a healthy and safe workplace for its employees, free
from the use of drugs and alcohol. Electrolux recognizes that illegal drug use and abuse of
alcohol or prescription medication have a number of adverse health and safety
consequences.

Employees should be aware that the Electrolux Drug and Alcohol Free Workplace Policy
covers the use of prescribed or over-the-counter medications under certain circumstances.
The legal use of prescribed or over-the-counter medication at Electrolux is permitted on the
job only if it does not impair an employee’s ability to perform the essential functions of the
job effectively and in a safe manner. Employees are required to notify Human Resources
whenever they are using prescription medication or over-the-counter medication that their
medical care provider, pharmacist or the drug manufacturer via the medication insert or
packaging, has indicated may affect their ability to safely perform the essential functions of
their position, e.g., driving, operating machinery and/or when employees in safety-sensitive
positions or who perform job functions that implicate workplace safety are experiencing
negative side effects of medications such as impaired concentration, dizziness or sleepiness
when taking their medication.

Discipline
Employees are expected to follow basic rules of conduct while they are at work. These rules
are outlined in this section. Employees are also expected to perform their work at a
consistently acceptable level.

Electrolux can impose corrective action to improve employee conduct and job performance
and encourage compliance with all collective Electrolux policies. However, the disciplinary


2019                                 THIS IS NOT A CONTRACT                               Page 26 | 47

                                                        ELECTROLUX-000111
   Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 31 of 62
                                                                 Salaried Employee Handbook
                                                                                 US Locations
       PERSONAL CONDUCT


policy is not required to be progressive in each situation. Electrolux reserves the right to
apply whatever form of discipline is appropriate for the circumstances, including
termination. This is consistent with the Company’s “employment at will” policy.

No manager can discharge an employee without first involving Human Resources and
allowing for a review and consideration of facts, during which time the employee may be
sent home from work without pay (unless applicable wage laws apply) pending the
outcome.

Every instance of unacceptable behavior or poor performance will be reviewed individually.
The Company’s response will depend on the circumstances of the violation and the degree
to which it affects the work environment.

An employee will be disciplined, and may be terminated, depending on how often such
offenses occur and the degree to which such offenses disrupt the work environment and/or
business operations.

Reasons for discipline and termination include, but are not limited to:

   •   Attendance
   •   Work Performance
   •   Safety Violation
   •   Tampering with or misuse of Company Property
   •   Inappropriate Behavior
   •   Policy Violations




2019                             THIS IS NOT A CONTRACT                        Page 27 | 47

                                                        ELECTROLUX-000112
   Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 32 of 62
                                                                 Salaried Employee Handbook
                                                                                 US Locations
         COMPENSATION AND TIME AWAY FROM WORK



COMPENSATION AND TIME AWAY FROM WORK

Pay Administration Philosophy
Electrolux is committed to compensating its employees in a manner that is fair, consistent,
reflective of the external market, and provides recognition for the achievement of individual
goals, corporate objectives and professional competency. Our pay rates are reviewed
periodically to the pay rates for similar positions in other companies to ensure that pay is
competitive and consistent with the Company’s overall performance goals and resources.
The process of pay administration involves a combination of:

    •   Understanding how each job contributes to the efficient operations of Electrolux;
    •   Knowing what other companies pay their employees; and
    •   Assessing the relative importance between what we value at Electrolux (internal
        equity) and trends in other companies (external equity).

An employee’s job title merely identifies the individual’s position in the Company, but does
not describe the knowledge necessary for the job, the job responsibilities, or the daily
activities associated with the job.

Pay Periods and Errors in Pay
Please refer to UltiPro for contact information.

Electrolux takes all reasonable steps to ensure that each employee receives the correct
amount of pay on each paycheck and is paid promptly on their scheduled pay day. The
pay date for all non-exempt salaried employees is weekly on Friday. Salaried exempt
employees are paid bi-weekly on Friday. If a pay day falls on a federal holiday, employees
will receive their pay on the preceding workday.

In the event that there is an error in the amount of pay an employee receives, the employee
should promptly bring the discrepancy to the attention of their local HR Department or HR
Services, who will refer the inquiry to the appropriate team for investigation. Necessary
corrections will be made as soon as administratively possible.

Wage Deductions
Electrolux must make deductions from an employee’s pay for many different reasons. For
example, the Company is required by law to deduct certain amounts for taxes, Social
Security, etc.

Additionally, unless prohibited by state law, Electrolux may receive orders from government
entities for child support, wage assignments, wage deductions, student loan deductions,


2019                                    THIS IS NOT A CONTRACT                 Page 28 | 47

                                                         ELECTROLUX-000113
    Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 33 of 62
                                                                  Salaried Employee Handbook
                                                                                  US Locations
       COMPENSATION AND TIME AWAY FROM WORK


garnishments, or tax levies which instruct the Payroll Department to deduct wages from an
employee’s pay.

If an employee believes that a transaction has been made to his/her pay in error, the
employee should promptly notify his/her local HR Department or HR Services, who will then
investigate the issue. An employee will not be penalized for reporting a suspected error and
the Company will make the proper adjustment for any improper transactions.

Pay Transparency Nondiscrimination Provision
The Company will not discharge or in any other manner discriminate against employees or
applicants because they have inquired about, discussed, or disclosed their own pay or the
pay of another employee or applicant. However, employees who have access to the
compensation information of other employees or applicants as a part of their essential job
functions cannot disclose the pay of other employees or applicants to individuals who do
not otherwise have access to compensation information, unless the disclosure is (a) in
response to a formal complaint or charge, (b) in furtherance of an investigation, proceeding,
hearing, or action, including an investigation conducted by the employer, or (c) consistent
with the Company’s legal duty to furnish information. 41 CFR 60-1.35(c)

Time Records
All non-exempt employees are required to complete accurate weekly time reports showing
all time actually worked. These records are required by governmental regulations and are
used to calculate regular and overtime pay. At the end of each week, the employee and
his or her supervisor must approve the time sheet attesting to its correctness. Employees
must have management approval in advance to conduct any work outside of the office
environment.

Employees should never perform work off the clock. It is the Company’s policy that
employees be compensated for any work they perform for the Company that is within the
scope of their employment. Employees cannot “volunteer” to work for the Company doing
work that would normally be part of their job. If employees are ever asked to work for the
Company “off-the-clock,” they must notify Human Resources as soon as possible. Working
“off-the-clock” could result in disciplinary action up to and including termination.

Overtime
When required due to the needs of the business, employees may be asked to work overtime.
Overtime is actual hours worked in excess of 40 in a workweek for which a non-exempt
employee will be paid time and one half times their regular rate or as otherwise required by
state or local law. All overtime work must be approved in advance by a supervisor or
manager. Intentionally reporting inaccurate hours will result in disciplinary action, up to and
including termination.




2019                             THIS IS NOT A CONTRACT                         Page 29 | 47

                                                        ELECTROLUX-000114
   Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 34 of 62
                                                                   Salaried Employee Handbook
                                                                                   US Locations
         COMPENSATION AND TIME AWAY FROM WORK


Part-Time Employees
Part-time employees are eligible for prorated compensation for the following categories
based on their normal work schedule:
   • Holidays
   • Vacation
   • Bereavement Leave

Office Closure
It is the policy of Electrolux to remain open during most periods of inclement weather;
however, where extraordinary circumstances warrant, due to weather or other unforeseen
business interruption, the Company reserves the right to close the facility for the safety of its
employees. Upon determination that Electrolux will be closed due to an emergency
situation, all efforts will be made to notify employees properly. Examples of communication
include the Inclement Weather Notification System, outgoing message on the Company’s
main line and local news outlets will be notified, where appropriate.

Holidays
Electrolux recognizes 10 paid holidays (a maximum of 80 hours) during the calendar year.
The holiday schedule may vary by location.

Vacation
Please refer to the Vacation Policy available on UltiPro.

Electrolux recognizes the importance of time off from work to relax, spend time with family,
and enjoy leisure activities. The Company provides paid vacation time to its employees for
this purpose, and employees are encouraged to take vacation throughout the year.

Earning Vacation Benefits
   • Vacation benefits are based on a calendar year (January – December).
   • Employees will earn vacation per pay period worked or while on short-term disability
      during the calendar year.
   • Part-time employees earn a prorated share (rounded to the nearest hour) of
      vacation based on the ratio of their regularly scheduled workweek to a 40 hour
      workweek.

The schedule for earning vacation days during employment with Electrolux is as follows:

         Years of Service                         Vacation Hours              Vacation Days
           0 – 6 years                               120 hours                   15 days
            7+ Years                                160 hours                    20 days




2019                                   THIS IS NOT A CONTRACT                    Page 30 | 47

                                                         ELECTROLUX-000115
    Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 35 of 62
                                                                              Salaried Employee Handbook
                                                                                              US Locations
         COMPENSATION AND TIME AWAY FROM WORK


In the calendar year that 7 years of service is reached, the employee will be eligible for the
full vacation time listed for that year, effective January 1st of the same year.

Vacation days must be taken in full or half day increments except when used for FMLA
purposes. Vacation days do not carry over from one year to the next, unless otherwise
required under state law.

Employees who terminate employment will be paid for earned, unused vacation time during
the calendar year of the termination.

Paid Time Off (PTO)
Please refer to the PTO Policy and state specific PTO policies available on UltiPro.

Full-time, non-exempt employees are provided with twenty-four (24) hours of Paid Time Off
(“PTO”) each year. These hours are granted on January 1 for each year.

PTO can be used for legitimate personal reasons, including but not limited to:
   • Illness or medical care for self or family;
   • Legal appointments or services;
   • Children’s school functions;
   • Funerals not covered under the Bereavement Leave Policy;
   • Days when weather prevents safe travel to or from work.

PTO may not be used for:
   • Additional vacation time;
   • Tardiness;
   • Recreational activities;
   • Unexcused absences.

PTO cannot be carried over into the next fiscal year. We classify PTO as sick days for states
that require it. No compensation will be paid for unused PTO.

The Company will apply its policies consistent with state and local laws.

Civic Responsibilities

Court Related Absences
To permit employees to fulfill their civic responsibilities, they will be excused from work for
the following reasons:

    •   Receiving a summons for jury duty;
    •   Receiving a subpoena to testify in a criminal or civil court case.

Employees are required to provide their manager with advanced notice when they receive
a summons for jury duty or are required to appear in court under subpeona. Employees


2019                                   THIS IS NOT A CONTRACT                               Page 31 | 47

                                                         ELECTROLUX-000116
    Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 36 of 62
                                                                 Salaried Employee Handbook
                                                                                 US Locations
       COMPENSATION AND TIME AWAY FROM WORK


who have jury duty on one or more scheduled work days will receive their usual
compensation for all time spent in jury duty. The Company may require the employee to
submit verification or documentation of the court service.

Voting
Generally, polling hours allow employees sufficient time to vote either before or after their
scheduled workday. However, if an employee’s work schedule conflicts with the polling
hours, or if the employee will not have sufficient time to vote either before or after regular
work hours, the employee should discuss alternate arrangements with his/her manager in
order to allow for sufficient time to vote during work hours. The employee must immediately
return to work after voting.

Travel Time Compensation
For exempt employees, time spent in travel is not a factor in calculating compensation,
regardless of whether the travel occurred during regular or non-regular work hours. Non-
exempt employees will be compensated for travel time while on Company business in
accordance with the requirements of federal and state law.

In general, non-exempt employees are compensated for travel for Company business as
follows:

Single Day Travel
All travel time (excluding normal meal periods) in a single day (leave and return the same
day) is compensable, regardless of:
    • whether or not travel occurs during regular work hours
    • whether the employee is a passenger or driver, or
    • whether travel occurs on a weekend or holiday

Usual waiting time between segments of a trip or at common carrier terminals is also
compensable.

Overnight Travel
For travel that involves an overnight stay, travel time is compensable when it corresponds
with the employee’s normally scheduled work hours, regardless of the day of the week,
including usual waiting time between segments of a trip or at common carrier terminals.
Employees driving or otherwise working will be paid for their time.

Leaves of Absence
There may be times when employees need to be absent from the workplace under certain
conditions. Below is an outline of the general terms for family and medical leave, military
leave and personal leave. An employee who has questions or needs additional information
about the different types of leave should contact Human Resources.




2019                             THIS IS NOT A CONTRACT                        Page 32 | 47

                                                        ELECTROLUX-000117
   Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 37 of 62
                                                                Salaried Employee Handbook
                                                                                US Locations
       COMPENSATION AND TIME AWAY FROM WORK


All leaves of absence (with the exception of bereavement leave) require advance approval
from Human Resources, except as otherwise provided by the policy. In addition, absences
from work for three (3) or more days due to illness or injury must be reported to Human
Resources, who will determine if the absence qualifies as a leave.

Employees who are on a leave status may not perform work for the Company during their
leave period.

Employees are responsible for initiating and assuring proper completion of the appropriate
documentation to request a leave of absence. Additionally, employees are expected to
return to work at the expiration of an approved leave of absence on the predetermined
date as scheduled, unless an extension has been authorized.

Misrepresentation of the facts concerning the need for a leave of absence or any requested
extensions of a leave of absence will result in corrective action, up to and including
termination of employment.

Family and Medical Leave Act (FMLA)
The Family and Medical Leave Act (“FMLA”) provides eligible employees the opportunity to
take unpaid, job-protected leave for certain specified reasons. The maximum amount of
leave an employee may use is either 12 or 26 weeks within a 12-month period depending on
the reasons for the leave.

Employee Eligibility
To be eligible for FMLA leave, you must:
   • have worked at least 12 months for the Company in the preceding seven years
      (limited exceptions apply to the seven-year requirement);
   • have worked at least 1,250 hours for the Company over the preceding 12 months;
      and
   • currently work at a location where there are at least 50 employees within 75 miles.

All periods of absence from work due to or necessitated by service in the uniformed services
are counted in determining FMLA eligibility.

Conditions Triggering Leave
FMLA leave may be taken for the following reasons:
  • birth of a child, or to care for a newly-born child (up to 12 weeks);
  • placement of a child with the employee for adoption or foster care (up to 12 weeks);
  • to care for an immediate family member (employee’s spouse, child, or parent) with a
       serious health condition (up to 12 weeks);
  • because of the employee’s serious health condition that makes the employee unable
       to perform the employee’s job (up to 12 weeks);
  • to care for a Covered Servicemember with a serious injury or illness related to certain
       types of military service (up to 26 weeks) (see Military-Related FMLA Leave for more
       details); or,



2019                            THIS IS NOT A CONTRACT                        Page 33 | 47

                                                        ELECTROLUX-000118
   Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 38 of 62
                                                                  Salaried Employee Handbook
                                                                                  US Locations
       COMPENSATION AND TIME AWAY FROM WORK


   •   to handle certain qualifying exigencies arising out of the fact that the employee’s
       spouse, son, daughter, or parent is on covered active duty or call to covered active
       duty status in the Uniformed Services (up to 12 weeks) (see Military-Related FMLA
       Leave for more details).

The maximum amount of leave that may be taken in a 12-month period for all reasons
combined is 12 weeks, with some exceptions. For leave to care for a Covered
Servicemember, the maximum combined leave entitlement is 26 weeks, with leaves for all
other reasons constituting no more than 12 of those 26 weeks. In addition, if spouses both
work for the Company and each wishes to take leave for the birth of a child, adoption or
placement of a child in foster care, or to care for a parent (but not a parent "in-law") with a
serious health condition, the spouses may only take a combined total of 12 weeks of leave.
If spouses both work for the Company and each wishes to take leave to care for a covered
injured or ill service member, the spouses may only take a combined total of 26 weeks of
leave.

Definitions
A “Serious Health Condition” is an illness, injury, impairment, or physical or mental condition
that involves either an overnight stay in a medical care facility, or continuing treatment by
a health care provider for a condition that either prevents the employee from performing
the functions of the employee’s job, or prevents the qualified family member from
participating in school or other daily activities. Subject to certain conditions, the continuing
treatment requirement includes an incapacity of more than three full calendar days and two
visits to a health care provider or one visit to a health care provider and a continuing
regimen of care; an incapacity caused by pregnancy or prenatal visits, a chronic condition,
or permanent or long-term conditions; or absences due to multiple treatments. Other
situations may meet the definition of continuing treatment.

Identifying the 12-Month Period
The Company measures the 12-month period in which leave is taken by the “rolling” 12-
month method, measured backward from the date of any FMLA leave with one exception.
For leave to care for a covered servicemember, the Company calculates the 12-month
period beginning on the first day the eligible employee takes FMLA leave to care for a
covered servicemember and ends 12 months after that date. FMLA leave for the birth or
placement of a child for adoption or foster care must be concluded within 12 months of the
birth or placement.

Using Leave
Eligible employees may take FMLA leave in a single block of time, intermittently (in separate
blocks of time), or by reducing the normal work schedule when medically necessary for the
serious health condition of the employee or immediate family member, or in the case of a
covered servicemember, his or her injury or illness. Eligible employees may also take
intermittent or reduced-scheduled leave for military qualifying exigencies. Intermittent leave
is not permitted for birth of a child, to care for a newly-born child, or for placement of a
child for adoption or foster care. Employees who require intermittent or reduced-schedule
leave must try to schedule their leave so that it will not unduly disrupt the Company's
operations.


2019                              THIS IS NOT A CONTRACT                        Page 34 | 47

                                                        ELECTROLUX-000119
   Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 39 of 62
                                                                Salaried Employee Handbook
                                                                                US Locations
       COMPENSATION AND TIME AWAY FROM WORK


Use of Paid Time Off
Depending on the purpose of your leave request, the Company may require you to use
paid time off concurrently with some or all of your FMLA leave. In order to substitute paid
time off for FMLA leave, an eligible employee must comply with the Company’s normal
procedures for the applicable paid-leave policy (e.g., call-in procedures, advance notice,
etc.).

Maintenance of Health Benefits
If you and/or your family participate in our group health plan, the Company will maintain
coverage during your FMLA leave on the same terms as if you had continued to work. If
applicable, you must make arrangements to pay your share of health plan premiums while
on leave. In some instances, the Company may recover premiums it paid to maintain health
coverage or other benefits for you and your family. Use of FMLA leave will not result in the
loss of any employment benefit that accrued prior to the start of your leave.

Notice and Medical Certification
When seeking FMLA leave, you are required to provide:

   •   sufficient information for us to determine if the requested leave may qualify for FMLA
       protection and the anticipated timing and duration of the leave. Sufficient
       information may include that you are unable to perform job functions, a family
       member is unable to perform daily activities, the need for hospitalization or
       continuing treatment by a health care provider, or circumstances supporting the
       need for military family leave. You must also inform the Company if the requested
       leave is for a reason for which FMLA leave was previously taken or certified.

   •   If the need for leave is foreseeable, this information must be provided 30 days in
       advance of the anticipated beginning date of the leave. If the need for leave is not
       foreseeable, this information must be provided as soon as is practicable and in
       compliance with the Company’s normal call-in procedures, absent unusual
       circumstances.

   •   medical certification supporting the need for leave due to a serious health condition
       affecting you or an immediate family member within 15 calendar days of the
       Company’s request to provide the certification (additional time may be permitted in
       some circumstances). If you fail to do so, we may delay the commencement of your
       leave, withdraw any designation of FMLA leave or deny the leave, in which case
       your leave of absence would be treated in accordance with our standard leave of
       absence and attendance policies, subjecting you to discipline up to and including
       termination. Second or third medical opinions and periodic re-certifications may
       also be required;

   •   periodic reports as deemed appropriate during the leave regarding your status and
       intent to return to work; and




2019                             THIS IS NOT A CONTRACT                       Page 35 | 47

                                                        ELECTROLUX-000120
   Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 40 of 62
                                                                  Salaried Employee Handbook
                                                                                  US Locations
       COMPENSATION AND TIME AWAY FROM WORK


   •   medical certification of fitness for duty before returning to work, if the leave was due
       to your serious health condition. The Company will require this certification to
       address whether you can perform the essential functions of your position.

Failure to comply with the foregoing requirements may result in delay or denial of leave, or
disciplinary action, up to and including termination.

Employer Responsibilities
To the extent required by law, the Company will inform employees whether they are eligible
under the FMLA. Should an employee be eligible for FMLA leave, the Company will provide
him or her with a notice that specifies any additional information required as well as the
employee’s rights and responsibilities. If employees are not eligible, the Company will
provide a reason for the ineligibility. The Company will also inform employees if leave will
be designated as FMLA-protected and, to the extent possible, note the amount of leave
counted against the employee’s leave entitlement. If the Company determines that the leave
is not FMLA-protected, the Company will notify the employee.

Job Restoration
Upon returning from FMLA leave, eligible employees will typically be restored to their
original job or to an equivalent job with equivalent pay, benefits, and other employment
terms and conditions.

Failure to Return After FMLA Leave
Any employee who fails to return to work as scheduled after FMLA leave or exceeds the
12-week FMLA entitlement (or in the case of military caregiver leave, the 26-week FMLA
entitlement), will be subject to the Company’s standard leave of absence and attendance
policies. This may result in termination if you have no other Company-provided leave
available to you that applies to your continued absence. Likewise, following the conclusion
of your FMLA leave, the Company’s obligation to maintain your group health plan benefits
ends (subject to any applicable COBRA rights).

Fraud
Providing false or misleading information or omitting material information in connection with
an FMLA leave will result in disciplinary action, up to and including immediate termination.

Employers’ Compliance with FMLA and Employee’s Enforcement Rights
FMLA makes it unlawful for any employer to interfere with, restrain, or deny the exercise of
any right provided under FMLA, or discharge or discriminate against any person for
opposing any practice made unlawful by FMLA or for involvement in any proceeding under
or relating to FMLA.

While the Company encourages employees to bring any concerns or complaints about
compliance with FMLA to the attention of the Human Resources Department, FMLA
regulations require employers to advise employees that they may file a complaint with the
U.S. Department of Labor or bring a private lawsuit against an employer.




2019                             THIS IS NOT A CONTRACT                         Page 36 | 47

                                                        ELECTROLUX-000121
   Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 41 of 62
                                                                   Salaried Employee Handbook
                                                                                   US Locations
       COMPENSATION AND TIME AWAY FROM WORK


Further, FMLA does not affect any Federal or State law prohibiting discrimination, or
supersede any State or local law or collective bargaining agreement which provides
greater family or medical leave rights.

Military-Related FMLA Leave
FMLA leave may also be available to eligible employees in connection with certain service-
related medical and non-medical needs of family members. There are two forms of such
leave. The first is Military Caregiver Leave, and the second is Qualifying Exigency Leave.
Each of these leaves is detailed below.

Definitions
A “covered servicemember” is either: (1) a current servicemember of the Armed Forces,
including a member of the National Guard or Reserves, with a serious injury or illness
incurred in the line of duty for which the servicemember is undergoing medical treatment,
recuperation, or therapy, is otherwise in outpatient status, or is otherwise on the temporary
disability retired list; or (2) a “covered veteran” who is undergoing medical treatment,
recuperation, or therapy for a serious injury or illness.

A “covered veteran” is an individual who was discharged under conditions other than
dishonorable during the five-year period prior to the first date the eligible employee takes
FMLA leave to care for the covered veteran. The period between October 28, 2009 and
March 8, 2013 is excluded in determining this five-year period.

The FMLA definitions of “serious injury or illness” for current servicemembers and veterans
are distinct from the FMLA definition of “serious health condition.”              For current
servicemembers, the term “serious injury or illness” means an injury or illness that was
incurred by the member in the line of duty while on active duty in the Armed Forces or that
existed before the beginning of active duty and was aggravated by such service, that may
render them medically unfit to perform the duties of their office, grade, rank or rating.

For covered veterans, this term means a serious injury or illness that was incurred in the line
of duty while on active duty in the Armed Forces or that existed before the beginning of
active duty and was aggravated by such service and manifested itself before or after the
individual assumed veteran status, and is: (1) a continuation of a serious injury or illness that
was incurred or aggravated when they were a member of the Armed Forces and rendered
them unable to perform the duties of their office, grade, rank or rating; (2) a physical or
mental condition for which the covered veteran has received a VA Service Related
Disability Rating (VASRD) of 50 percent or greater and such VASRD rating is based, in
whole or in part, on the condition precipitating the need for caregiver leave; (3) a physical
or mental condition that substantially impairs the veteran’s ability to secure or follow a
substantially gainful occupation by reason of a disability or disabilities related to military
service or would be so absent treatment; or (4) an injury, including a psychological injury,
on the basis of which the covered veteran has been enrolled in the Department of Veterans
Affairs Program of Comprehensive Assistance for Family Caregivers.

“Qualifying exigencies” include activities such as short-notice deployment, military events,
arranging alternative childcare, making financial and legal arrangements related to the

2019                              THIS IS NOT A CONTRACT                         Page 37 | 47

                                                        ELECTROLUX-000122
   Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 42 of 62
                                                                 Salaried Employee Handbook
                                                                                 US Locations
       COMPENSATION AND TIME AWAY FROM WORK


deployment, rest and recuperation, counseling, parental care, and post-deployment
debriefings.

Military Caregiver Leave
Unpaid Military Caregiver Leave is designed to allow eligible employees to care for certain
family members who have sustained serious injuries or illnesses in the line of duty while on
active duty. Military Caregiver Leave is a special leave entitlement that permits eligible
employees to take up to 26 weeks of leave to care for a covered servicemember during a
single 12-month period.

To be “eligible” for Military Caregiver Leave, the employee must be a spouse, son, daughter,
parent, or next of kin of the covered servicemember. “Next of kin” means the nearest blood
relative of the servicemember, other than the servicemember’s spouse, parent, son, or
daughter, in the following order of priority: blood relatives who have been granted legal
custody of the servicemember by court decree or statutory provisions; brothers and sisters;
grandparents; aunts and uncles; and first cousins; unless the servicemember has specifically
designated in writing another blood relative as his or her nearest blood relative for purposes
of Military Caregiver Leave. The employee must also meet all other eligibility standards as
set forth within the FMLA Leave policy.

An eligible employee may take up to 26 workweeks of Military Caregiver Leave to care for
a covered servicemember in a “single 12-month period.” The “single 12-month period”
begins on the first day leave is taken to care for a covered servicemember and ends 12
months thereafter, regardless of the method used to determine leave availability for other
FMLA-qualifying reasons. If an employee does not exhaust his or her 26 workweeks of
Military Caregiver Leave during this “single 12-month period,” the remainder is forfeited.

Military Caregiver Leave applies on a per-injury basis for each servicemember.
Consequently, an eligible employee may take separate periods of caregiver leave for each
and every covered servicemember, and/or for each and every serious injury or illness of
the same covered servicemember. A total of no more than 26 workweeks of Military
Caregiver Leave, however, may be taken within any “single 12-month period.”

Within the “single 12-month period” described above, an eligible employee may take a
combined total of 26 weeks of FMLA leave including up to 12 weeks of leave for any other
FMLA-qualifying reason (i.e., birth or adoption of a child, serious health condition of the
employee or close family member, or a qualifying exigency). For example, during the “single
12-month period,” an eligible employee may take up to 16 weeks of FMLA leave to care for
a covered servicemember when combined with up to 10 weeks of FMLA leave to care for a
newborn child.

An employee seeking Military Caregiver Leave may be required to provide appropriate
certification from the employee and/or covered servicemember and completed by an
authorized health care provider within 15 days. Military Caregiver Leave is subject to the
other provisions in our FMLA Leave Policy (requirements regarding employee eligibility,
appropriate notice of the need for leave, use of accrued paid leave, etc.). Military Caregiver
Leave will be governed by, and handled in accordance with, the FMLA and applicable


2019                             THIS IS NOT A CONTRACT                        Page 38 | 47

                                                        ELECTROLUX-000123
   Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 43 of 62
                                                                   Salaried Employee Handbook
                                                                                   US Locations
       COMPENSATION AND TIME AWAY FROM WORK


regulations, and nothing within this policy should be construed to be inconsistent with those
regulations.

Qualifying Exigency Leave
Eligible employees may take unpaid “Qualifying Exigency Leave” to tend to certain
“exigencies” arising out of the covered active duty or call to covered active duty status of
a “military member” (i.e. the employee’s spouse, son, daughter, or parent). Up to 12 weeks
of Qualifying Exigency Leave is available in any 12-month period, as measured by the same
method that governs measurement of other forms of FMLA leave within the FMLA policy
(with the exception of Military Caregiver Leave, which is subject to a maximum of 26 weeks
of leave in a “single 12-month period”). Although Qualifying Exigency Leave may be
combined with leave for other FMLA-qualifying reasons, under no circumstances may the
combined total exceed 12 weeks in any 12-month period (with the exception of Military
Caregiver Leave as set forth above). The employee must meet all other eligibility standards
as set forth within the FMLA policy.

Persons who can be ordered to active duty include active and retired members of the
Regular Armed Forces, certain members of the retired Reserve, and various other Reserve
members including the Ready Reserve, the Selected Reserve, the Individual Ready Reserve,
the National Guard, state military, Army Reserve, Navy Reserve, Marine Corps Reserve, Air
National Guard, Air Force Reserve, and Coast Guard Reserve.

A call to active duty refers to a federal call to active duty, and state calls to active duty are
not covered unless under order of the President of the United States pursuant to certain
laws.

Qualifying Exigency Leave is available under the following circumstances:

   •   Short-notice deployment. To address any issue that arises out of short notice
       (within seven days or less) of an impending call or order to covered active duty.

   •   Military events and related activities. To attend any official military ceremony,
       program, or event related to covered active duty or call to covered active duty
       status or to attend certain family support or assistance programs and informational
       briefings.

   •   Childcare and school activities. To arrange for alternative childcare; to provide
       childcare on an urgent, immediate need basis; to enroll in or transfer to a new school
       or daycare facility; or to attend meetings with staff at a school or daycare facility.

   •   Financial and legal arrangements. To make or update various financial or legal
       arrangements; or to act as the covered military member’s representative before a
       federal, state, or local agency in connection with service benefits.

   •   Counseling. To attend counseling (by someone other than a health care provider)
       for the employee, for the military member, or for a child or dependent when
       necessary as a result of duty under a call or order to covered active duty.


2019                              THIS IS NOT A CONTRACT                         Page 39 | 47

                                                        ELECTROLUX-000124
   Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 44 of 62
                                                                  Salaried Employee Handbook
                                                                                  US Locations
         COMPENSATION AND TIME AWAY FROM WORK


    •   Temporary rest and recuperation. To spend time with a military member who is on
        short-term, temporary rest and recuperation leave during the period of deployment.
        Eligible employees may take up to 15 calendar days of leave for each instance of
        rest and recuperation.

    •   Post-deployment activities. To attend arrival ceremonies, reintegration briefings
        and events, and any other official ceremony or program sponsored by the military
        for a period of up to 90 days following termination of the military member’s active
        duty status. This also encompasses leave to address issues that arise from the death
        of a military member while on active duty status.

    •   Parental care. To care for the military member’s parent who is incapable of self-
        care. The parent must be the military member’s biological, adoptive, step, or foster
        father or mother, or any other individual who stood in loco parentis to the military
        member when the member was under 18 years of age.

    •   Mutually agreed leave. Other events that arise from the military member’s duty
        under a call or order to active duty, provided that the Company and the employee
        agree that such leave shall qualify as an exigency and agree to both the timing and
        duration of such leave.

An employee seeking Qualifying Exigency Leave may be required to submit appropriate
supporting documentation in the form of a copy of the military member’s active duty or rest
and recuperation orders or other military documentation indicating the appropriate military
status and the dates of active duty status, along with a statement setting forth the nature
and details of the specific exigency, the amount of leave needed and the employee’s
relationship to the military member, within 15 days. Qualifying Exigency Leave will be
governed by, and handled in accordance with, the FMLA and applicable regulations, and
nothing within this policy should be construed to be inconsistent with those regulations.

Limited Nature of This Policy
This Policy should not be construed to confer any express or implied contractual relationship
or rights to any employee not expressly provided for by FMLA. The Company reserves the
right to modify this or any other policy as necessary, in its sole discretion to the extent
permitted by law. State or local leave laws may also apply.

Military Leave
Please refer to the Military Policy available on UltiPro.

Electrolux complies with applicable state and federal law regarding military leave. Military
leaves of absence will be granted to members of the uniformed services in accordance with
the Uniformed Services Employment and Reemployment Rights Act of 1994 and all
amendments. Appropriate notice is required to be provided to the Company prior to the
necessary leave. An employee who completes a military leave of absence will be reinstated
to their previous or similar job in accordance with state and federal law. For more



2019                                     THIS IS NOT A CONTRACT                 Page 40 | 47

                                                         ELECTROLUX-000125
    Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 45 of 62
                                                                            Salaried Employee Handbook
                                                                                            US Locations
         COMPENSATION AND TIME AWAY FROM WORK


information regarding status, compensation, benefits, and reinstatement upon return from
military leave, please contact Human Resources.

Disability Leave
Short-Term Disability
Please refer to the Short Term Disability Summary Plan Description available on UltiPro.

Short-term disability is offered to full-time employees working a minimum of 30 hours per
week. Short-term disability is meant to cover temporary accidents or illnesses which prevent
an employee from being able to perform the essential functions of their job. If an employee
becomes disabled and cannot work for a short period of time, this coverage varies based
on service and time away from work, up to the policy limits.

Short-term disability benefits will run concurrently with FMLA leave and/or any other leave
where permitted by state and federal law. For example, disability leave for the birth of a
child and for an employee's serious health condition, including workers' compensation leave
(to the extent that it qualifies), will be designated as FMLA leave and will run concurrently
with FMLA.

Long-Term Disability
Please refer to the Long Term Disability Summary Plan Description available on UltiPro.

Long-term disability benefits are offered to full-time employees working a minimum of 30
hours per week. If an employee becomes totally disabled and cannot work for an extended
period of time, this coverage pays 60 percent of the employee’s salary or Total Targeted
Compensation (TTC, for commissioned employees), up to the policy limits.

Long-term disability benefits will run concurrently with FMLA leave and/or any other leave
where permitted by state and federal law and may be reduced by other income received
during this time.

Maternity Leave
Electrolux is firmly committed to protecting the rights of expectant mothers and complying
with Title VII of the 1964 Civil Rights Act as amended by the Pregnancy Discrimination Act
of 1978 and fully recognizes eligible employees’ rights and responsibilities under the Family
and Medical Leave Act, applicable state and local family leave laws, and the Americans
with Disabilities Act.

Pregnant employees may continue to work until they are certified as unable to work by their
physician. Requests for accommodations for pregnancy and related medical conditions
should be directed to Human Resources. At that point, pregnant employees are entitled to
receive benefits under the short-term disability insurance plan.

Workers’ Compensation
Workers’ compensation is a “no-fault” system that provides compensation for medical
expenses and wage losses to employees who are injured or who become ill because of
employment.

2019                                   THIS IS NOT A CONTRACT                              Page 41 | 47

                                                         ELECTROLUX-000126
    Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 46 of 62
                                                                     Salaried Employee Handbook
                                                                                     US Locations
         COMPENSATION AND TIME AWAY FROM WORK


The Company abides by all applicable state workers’ compensation laws and regulations.

If an employee sustains a job-related injury or illness, no matter how minor, it is important
to notify the manager and Human Resources immediately. In cases of true medical
emergencies, report to the nearest emergency room.

Workers’ compensation benefits will run concurrently with FMLA leave, if applicable, where
permitted by state and federal law.

Bereavement Leave
Please refer to the Bereavement Leave Policy available on UltiPro.

Bereavement leave allows an employee to receive paid leave because of the death of a
close relative.

Employees may take up to three (3) days of paid bereavement leave upon the death of a
member of their immediate family. Immediate family members are defined as an employee’s
spouse, domestic partner, parents, legal guardians, stepparents, siblings, children,
stepchildren, grandparents, father-in-law, mother-in-law, brother-in-law, sister-in-law, son-
in-law, daughter-in-law, or grandchildren. Employees may take up to one (1) day off with
pay to attend the funeral of an extended family member (grandparent-in-law, aunt, uncle,
niece, nephew or cousin).

The availability and amount of leave may vary depending on individual circumstances such
as distance to a funeral, responsibility for funeral and estate arrangements, or the
relationship between the employee and the deceased. The Company may require
verification of the need for the leave. The employee’s manager and Human Resources
Business Partner will consider this time off on a case-by-case basis.

Personal Leave of Absence
Please refer to the Personal Leave Policy available on UltiPro.

Employees who have satisfactory performance and have been employed over one year
are eligible for an unpaid Personal Leave of Absence that includes at least five (5)
consecutive working days but no more than thirty (30) calendar days during a 12-month
rolling backward period, for serious and compelling non-medical related reasons.

The unpaid personal leave of absence must be approved in advance. Job performance,
reason for the leave, advance notice given and departmental requirements will all be taken
into consideration before a request is approved. At least 30 days advance notice is
requested, if possible. All leave requests must be approved by both the immediate manager
and Human Resources.

The employee is expected to return to work on the next scheduled work day following the
allotted time for personal leave. The Company will terminate the employment of an



2019                                   THIS IS NOT A CONTRACT                      Page 42 | 47

                                                         ELECTROLUX-000127
    Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 47 of 62
                                                                  Salaried Employee Handbook
                                                                                  US Locations
       COMPENSATION AND TIME AWAY FROM WORK


employee who fails to immediately return to work at the end of an authorized Personal
Leave of Absence.

Compliance with HIPAA Privacy and Security Regulations
Electrolux has a long-standing commitment to protecting the privacy of patient health
information that flows to and from our health plan which is sometimes referred to as
Protected Health Information (“PHI”). A part of this commitment involves compliance with
the privacy standards contained in the regulations under the Health Insurance Portability
and Accountability Act of 1996 (HIPAA). The regulation is known as the Privacy Rule.

The following is a general overview of the requirements of the HIPAA privacy regulations.
Electrolux’s health plan is referred to as a “Covered Entity” by these regulations and in this
statement.

The HIPAA regulations govern the use and disclosure of PHI. In general, a Covered Entity
may use PHI for purposes of treatment, payment, and health care operations. It may
disclose PHI to another healthcare provider for treatment and payment purposes with the
individual’s authorization, and in certain other circumstances described by the regulations.

In using or disclosing PHI, a Covered Entity must restrict the use or disclosure to the minimum
amount necessary to accomplish the purpose of the use or disclosure.

The HIPAA regulations also give individuals several rights with respect to their PHI. In
addition to the rights to have access and to receive confidential communications about
PHI, the individual may copy and inspect PHI, restrict its use and disclosure, amend it, and
receive an accounting of disclosures made of their PHI.

Electrolux has appointed a Privacy Officer who is responsible for the development and
implementation of the required policies and procedures for compliance with HIPAA.
Employees who have access to PHI will be trained in HIPAA compliance and required to
follow the regulations. Failure to do so may lead to discipline up to and including
termination.

For any questions, concerns or a copy of the Notice of Privacy Practices please contact
Human Resources.




2019                             THIS IS NOT A CONTRACT                         Page 43 | 47

                                                        ELECTROLUX-000128
   Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 48 of 62
                                                                            Salaried Employee Handbook
                                                                                            US Locations
         BENEFITS OF EMPLOYMENT


BENEFITS OF EMPLOYMENT

Benefits Package
Please refer to the applicable benefit plan policies and Summary Plan Descriptions available on UltiPro.

Electrolux recognizes the value of benefits to employees and their families. The Company
supports employees by offering a comprehensive and competitive benefits program.
Employees are eligible for benefits on their first day of employment. If necessary, premiums
will be retroactively processed to the beginning of the pay period from the first day of
employment or the qualified life event effective date.

Medical/Pharmacy
As an Electrolux employee, you and your dependents are eligible to participate in a medical
plan designed to give you freedom and flexibility at an affordable price. You have the ability
to visit your doctor of choice. When using a participating provider, you receive greater
benefits, while lesser coverage is also available for doctors and facilities out of network.
True emergency care is always covered at in-network levels.

Electing to participate in medical insurance also gives you prescription coverage with a
nationwide carrier. The retail prescription program is designed for short-term needs and the
mail-order program is designed for participants to receive lower costs on maintenance
medications.

All dependents covered must provide a valid social security number and other proof of
dependency within 30 days of electing coverage. Any qualified life event will allow you to
make changes to your coverage within 30 days of the event.

Dental
This plan provides you with free preventive care and also offers basic and major services
from any dental provider.

You can enroll in dental coverage whether or not you elect medical coverage and may
make changes to your elections during open enrollment or when you experience a life event.

Vision
Electrolux offers a choice of voluntary vision plans with a nationwide network. The vision
plans offer the flexibility to see any provider; however, participants generally pay less when
using an in-network provider.

Flexible Spending Accounts
With Flexible Spending Accounts (FSAs), you can use pre-tax dollars to pay for certain
allowed expenses. There are two different plans offered:



2019                                   THIS IS NOT A CONTRACT                               Page 44 | 47

                                                         ELECTROLUX-000129
    Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 49 of 62
                                                                  Salaried Employee Handbook
                                                                                  US Locations
       BENEFITS OF EMPLOYMENT


   •   The Health Care FSA plan is used for eligible out-of-pocket Health Care costs for
       employees and dependents.
   •   The Dependent Care FSA plan is used for eligible child care expenses while you
       work.


Group Life and AD&D Insurance
Electrolux provides life insurance for full-time employees who work a minimum of 30 hours
per week. The life benefit is equal to 1.5 times an employee’s annualized salary or Total
Targeted Compensation (for commissioned employees). The cost of this coverage is paid
for in full by the Company and comes with a matching amount of accidental death and
dismemberment insurance.

Retirement Savings Plan (401(k))
Employees are eligible immediately and may contribute up to 25% of their pay on either a
pre-tax or post-tax basis. Electrolux will match 100% of the first 3% of pay that employees
contribute, and 50% of the next 2% (up to 4% Company match).

To ensure that employees take advantage of this great benefit, employees are
automatically enrolled in the Plan 45 days after their hire date, or as soon as administratively
feasible, unless they choose otherwise. However, it is encouraged that employees take an
active role in the planning and review of the contribution amount and investment strategy
to ensure it meets their needs.

Employer matching contributions are immediately 100% vested. Annually, the Company will
deposit a base retirement contribution in the amount of 4% of eligible earnings, subject to
plan terms. The annual base contribution is subject to a three-year vesting schedule.

Employee Assistance Program
The Employee Assistance Program (EAP) is a resource designed to provide highly
confidential and experienced help for employees in dealing with issues that affect their lives
and the quality of their job performance. Electrolux wants employees to be able to maintain
a healthy balance of work and family that allows them to enjoy life. The EAP is a confidential
counseling and referral service that can help employees successfully deal with life’s
challenges.

Tuition Reimbursement Program
The purpose of the Tuition Reimbursement Program is to provide full-time employees with
one or more years of service educational assistance to enhance their career opportunities
with Electrolux. The course of study or degree must be related to the employee’s position
or a foreseeable future position with the Company and approved by his/her manager and
Human Resources.



2019                              THIS IS NOT A CONTRACT                        Page 45 | 47

                                                        ELECTROLUX-000130
   Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 50 of 62
                                                            Salaried Employee Handbook
                                                                            US Locations
       BENEFITS OF EMPLOYMENT


Employee Purchase Program
The Employee Purchase Program is designed to encourage all employees of the Company,
and their family and friends, to experience Group branded products and to showcase them
in their homes at preferred pricing and/or rebates.




2019                          THIS IS NOT A CONTRACT                      Page 46 | 47

                                                        ELECTROLUX-000131
   Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 51 of 62
                                                               Salaried Employee Handbook
                                                                               US Locations
       END OF EMPLOYMENT


END OF EMPLOYMENT

Voluntary Resignation
Electrolux requests that employees who decide to voluntarily resign from the Company
provide a written letter of resignation to his or her immediate Manager or Human Resources,
ideally a minimum of two weeks before the planned date of departure. The notice period
must be actual working days. Vacation and paid time off (PTO) will not be counted toward
the notice period.

In most cases, Human Resources will conduct an exit meeting on or before the last day of
employment to collect all Company property, and to discuss final pay.



Involuntary Termination
An involuntary termination of employment is a management-initiated dismissal.

The inability of an employee to perform the essential functions of his or her job with or
without a reasonable accommodation may also result in an involuntary termination. An
employee may also be discharged for any legal reason, e.g., misconduct, tardiness,
absenteeism, unsatisfactory performance or inability to perform.

Human Resources must approve all involuntary terminations before any action is taken.




2019                            THIS IS NOT A CONTRACT                       Page 47 | 47

                                                        ELECTROLUX-000132
   Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 52 of 62
                    Group Directive                          Group Compensation Directive
                    Directive Holder                         Mattias Ytterstrand, VP Total Rewards
                    Directive Approver                       Lars Worsøe Petersen, SVP HR & OD
                    Directive last revised                   January 01, 2020




                  Group Compensation Directive

                  1.         Purpose
                  Electrolux is on a journey to shape living for the better through acting sustainably, creating better experiences
                  and always striving to improve. This journey can only be accomplished through the company’s greatest assets:
                  its people.

                  The purpose of this directive is to provide a transparent overview of annual base salary and short-term
                  incentives, as well as give guidance on loans, pre-payment, sales incentives and other variable pay (OVP).


                  2.         Electrolux Group Commitment
                  Electrolux is dedicated to being a responsible employer for its entire workforce. When it comes to
                  compensation specifically, we utilize the following guiding principles set forth in the Group People Policy:

                            We will attract, retain and motivate employees, which includes providing market competitive rewards;
                            We will operate in an open and fair manner, which includes how we create, develop and implement
                             our people-related processes.

                  In addition, the following principles are applicable in the context of this directive:

                            We aim to increase employee engagement by acknowledging personal development (competence)
                             and individual contributions (performance);
                            We aim to provide rewards in a cost-effective way.


                  3.         Scope of application and implementation of this directive
                  This directive applies to all employees, unless local legislation or relevant collective bargaining agreements
                  require otherwise.

                  The Directive Holder is responsible for monitoring this directive throughout the relevant parts of the
                  organization and communicating it to the relevant employees. The Directive Holder is also responsible for
                  ensuring the adequacy of the content of the directive and to propose changes and revisions when needed.


                  4.         Legal framework
                  This directive is guided by international and local laws and regulations.




                                                                       ELECTROLUX-000133
                   Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 53 of 62
Classified as Internal
                  5.      Definitions
                  Annual Base Salary (ABS)—Fixed salary. This includes all instalments as regulated by local law or collective
                  labor agreement(s) as well as any legally required guaranteed recurring payments (e.g. holiday pay, 13th
                  month, etc.) paid per annum that are in exchange for work during regular time or in the context of the
                  employment agreement. As a result, this does not include compensation for overtime or similar payments,
                  allowances meant to cover specific business-related costs or otherwise (e.g. compensation for non-compete
                  clause or temporary project allowances).

                  Functional manager—The indirect manager of an employee based on a specific job function whose main
                  responsibilities include, among other things, career development and signoff during the hiring process

                  Grading—An evaluation methodology based on analytical parameters in which positions are compared with
                  the market in order to determine the scope & complexity of the position. This methodology ensures a common
                  approach towards position grading and a consistent application of grades throughout regions and
                  Organizational Areas. Positions are graded, calibrated and approved, involving various cross-organizational
                  area and regional HR stakeholders and based on position information collected from the business. With the
                  methodology, positions are graded, not individuals

                  HR Business Partner—The HR representative for the business where the employee is paid from or HR
                  representative for the organizational area where the grandparent is located

                  HR Shared Services—The HR professionals responsible for providing administrative and operational support
                  to line managers and employees in different areas of HR

                  Market Reference Point (MRP) —The market midpoint for each position

                  Operational manager—The direct manager of an employee who’s main responsibilities include running the
                  performance management process and making a salary increase proposal for the annual salary review
                  process

                  Other Variable Pay (OVP) —Rewards that are based on key performance indicator rather than time on the
                  job or the job’s value. It typically refers to Sales Bonus, Local Bonus …etc.

                  Regional Head of Total Rewards—The HR professional who is part of Group HR Total Rewards and
                  responsible for a region

                  Global Rewards Committee—The governance body made up of Organizational Areas Heads and the VP Total
                  Rewards

                  Short Term Incentive (STI) – A plan under which employees in certain positions may receive variable salary
                  based on company performance; this is in addition to their fixed salary

                  Total Target Cash (TTC)—Fixed salary (ABS) plus variable salary (e.g. STI), where applicable

                  Group HR Total Rewards—The HR professionals responsible for defining people strategy and providing
                  common tools, processes and policies to support the business and its team members across regions in the
                  area of Rewards




                                                                                                                         2 (8)
                                                                       ELECTROLUX-000134
                   Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 54 of 62
Classified as Internal
                  6.       Expectations of employees
                  While this directive is applicable to all employees, HR Business Partners and HR Shared Services in each
                  region and/or Organizational Area are responsible for the implementation and safeguarding of this directive,
                  including ensuring that there are regional/local procedures in place to support compliance.


                  6.1.     Procedures - Annual Base Salary (ABS)
                  6.1.1.   Pay for performance
                  Electrolux will make a differentiation in ABS based on position and performance. The scope and level of
                  a position is established through grading and related tools.

                  Performance is considered the result of skills, competence and potential shown in the employee’s daily
                  behavior. Performance will be assessed and managed via the performance management process.


                  6.1.2.   Market position
                  Electrolux will compare the salaries of its employees with the market. Market information will be obtained
                  from various data providers generating a market reference point for each graded position. All positions in
                  the company are evaluated according to a job analysis method that is used by Electrolux globally. The
                  comparison is done with companies of similar size, scope and geographical area as Electrolux.


                  6.1.3.   Managing the Market Reference Point (MRP)
                  The MRP is the market midpoint for each position. This directive aims at managing all individual salaries
                  within a specified range of the MRP. However, special cases may arise where remuneration below or
                  beyond the normal range of the assigned position is justified.

                  Where employees are considered to be exceptional performers over time, have potential to take larger
                  jobs or are working in a key position to deliver strategy, a salary level above the range can be justified.
                  Any request for salaries to be set above the range of MRP must be forwarded to the Regional Head of
                  Total Rewards for advice and approval.

                  This directive does not obligate salary adjustment below the range of MRP to be done at one time.
                  Typically, a transition plan shall be created.


                  6.1.4.   New hires
                  In the event of a new hire, the setting of the ABS for a position will be determined by the following criteria:
                          The MRP for the position
                          The salary level of comparable positions in the organization
                          The expected performance of the employee based on his experience, skills and competences

                  The positioning within the range is typically determined by the level of readiness the position holder has,
                  experience, potential as well as market value.


                  6.1.5.   International assignments
                  Employees selected for an international assignment remain in the home country salary structure. If the
                  assignment position is at the same level of responsibility, the salary should remain unchanged. The Global
                  Mobility team will adjust the salary to include the assignment-specific compensation and/or benefits. The
                  difference in cost of living between the two countries is also taken into consideration.

                  If the host country position is graded higher than the home country position, the compensation should be




                                                                                                                               3 (8)
                                                                       ELECTROLUX-000135
                   Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 55 of 62
Classified as Internal
                  updated to reflect the salary level of the new position in the home country salary structure.

                  A promotional increase during an assignment may create difficulties in lowering the salary back to the
                  salary level of the original position upon repatriation. Some country legislation will not permit a lowering of
                  salary. It is recommended to use a temporary promotional allowance during the assignment, which would
                  be removed at the time of repatriation to the home country.


                  6.1.6.   Annual Salary Review
                  Each year, the salaries of Electrolux employees may be reviewed. This should be done based on
                  positioning towards the market (MRP), the individual performance of the employee and the salary increase
                  budget for the respective country.

                  The fact that the salary is reviewed does not imply that increases will be given to the employee.


                  6.1.6.1.    Defining salary review increase budget
                  The salary review increase budget is determined and approved by the Global Reward Committee as part
                  of the annual budget planning process in June through October of each year. The budget is guided by
                  salary increases forecasted by the market, key economic indicators, Electrolux business performance,
                  collective agreements and pay level in comparison to the market. As a result of these factors, a salary
                  increase budget is developed for each country.


                  6.1.6.2. Defining individual salary increase
                  Guidelines are provided to managers at the time of Annual Salary Review, providing direction and ensuring
                  a fair and equitable treatment of all employees during this process.

                  Differentiation will be made based on the level of performance and the position of the current salary
                  compared to the MRP. Performance, skills and competencies are to be assessed in the Performance
                  Management Process in order to properly reflect personal development and individual performance.

                  6.1.6.3. Special cases
                  Employees with salaries above the defined salary structure range are in exceptional cases eligible for an
                  increase in ABS. Examples of such would be: if they are exceptional performers over time, have potential
                  to take larger jobs or are working in a key position to deliver strategy. In other cases the salary remains
                  unchanged until the ABS is within the salary structure range again. A lump sum payment instead of an
                  increase in ABS can be considered. This lump sum payment is processed and approved in accordance
                  with the salary review process. Lump sum payment and salary increase cannot be provided at the same
                  time. Consulting the HR Business Partner is recommended.

                  Employees who have been appointed or promoted with an increase in their ABS within three months before
                  the Annual Salary Review (ASR) effective date are not eligible for an increase in the ASR In case a
                  promotion is planned with effective date during the processing weeks of the ASR, the salary adjustment
                  should be managed either completely within the ASR process (promotional increase is proposed together
                  with the merit increase) or completely outside of the ASR process (no merit increase). There should not be
                  increases taking place both within and outside of the ASR process.

                  6.1.6.4. Process
                  This directive aims to implement a salary review with one common date aligned within a country. However,
                  in line with local custom or collective agreement(s), other dates and/or process steps may apply.

                  Employees on international assignment are handled in accordance with the host country salary review
                  process. Implementation of the Increase is handled in accordance with the home country payroll and if
                  applicable local legislation.




                                                                                                                               4 (8)
                                                                       ELECTROLUX-000136
                   Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 56 of 62
Classified as Internal
                  Performance, skills and competencies are to be assessed in the Performance Management Process in
                  order to properly reflect personal development and individual performance. The host country operational
                  manager is to share this information with the home country operational manager. The host country HRBP
                  supports the process.


                  6.1.7. Promotional Guidelines
                  There are three possible situations in which promotional increases are considered:

                  1.    Increases in connection with a promotion to a position with a larger sphere of responsibility
                  Promotions under normal circumstances should typically result in positioning the new salary within
                  the market range of the new position and is determined by the level of readiness the position holder
                  has. The proposed increase should not exceed the maximum increase percentage as per local
                  market guidelines. If the size of the increase proposal exceeds the guidelines, an additional
                  approval is needed from Regional Total Rewards.

                  2.      Increases in connection with a substantial increase in activities of a temporary nature
                  A temporary increase of responsibility for a period not longer than 12 months should not result in an
                  adjustment of the ABS. A one-time bonus agreed in writing could be used to recognize the individual at
                  the end of the assignment. Alternatively a monthly project allowance during the period of the temporary
                  activities could be paid.

                  3.      Increases in connection with a lateral move to a position with the same position grading
                  If there is a permanent change in responsibility, without a clear promotion, a potential ABS increase may
                  be considered.


                  6.1.8. Exceptions
                  Any deviation from the previous provisions must be referred to Group HR Total Rewards or the Regional
                  Head of Total Rewards as appropriate.

                  6.2.       Procedures – Short Term Incentive (STI)
                  6.2.1. STI Eligibility
                  The size and the level of the position (according to position grading) will determine if a position is eligible
                  for an STI plan and what its opportunity level is. The opportunity level should be set on the basis of a
                  simple linear scale where maximum corresponds to two times the midpoint. The STI plan with opportunity
                  by position level shall be determined by Group HR Total Rewards.

                  The annual STI plan is a communication by the Company and as such not subject to agreement
                  by the employee and may be changed or revoked at the sole discretion of the Company.


                  6.2.2. Target Setting
                  Each year, performance objectives for STI will be set by the Board of Directors for the Electrolux Group
                  and the Group’s CEO. Based on these performance objectives:
                  1. The CEO shall set the performance objectives for the Organizational Areas and staff functions
                  2. The Heads of Organizational Areas and staff functions shall set performance objectives for their
                  operational areas.

                  For each performance objective, performance levels shall be determined which will be stated as a range,
                  with a minimum and a maximum:
                  -    ‘minimum’ will be the minimum level of achievement above which STI can be earned;
                  -    ‘maximum’ will be the level of achievement at which the maximum STI can be earned.




                                                                                                                               5 (8)
                                                                       ELECTROLUX-000137
                   Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 57 of 62
Classified as Internal
                  6.2.3. Determination of result and payout
                  After the end of each performance year, the achievement against the objectives set for a year will be
                  measured separately. The results used to calculate the STI payout are to be approved by the Board
                  and its Remuneration Committee.

                  The payout will be based on the ABS earned by the employee during the performance year and will be
                  calculated for each objective on the simple linear scale between ‘Minimum’ and ‘Maximum’. For part-time
                  employees, the ABS corresponds to the actual paid base salary in line with their work schedule for the
                  year and is not prorated to its full-time ABS equivalent.

                  Payout shall be determined by completing the annual STI plan. If during the year, the annual STI plan
                  was not properly finalized, the performance will be evaluated based on the relevant collective financial
                  performance measure for Group, Organizational Area or part of the Organizational Area in which the
                  employee is active.

                  In case of significant unforeseen events that negatively or positively impact the STI calculation, the
                  business may request an adjustment. Any requests are to be sent to the STI Committee according to the
                  STI Adjustment Guidelines (see Appendix). Any adjustment to an STI plan or its results must be approved
                  accordingly.

                  Unless local laws do not allow, payout shall aim to take place at the latest in the payroll for March of the
                  year following the performance year.

                  STI – Administrative considerations

                  6.2.3.1. Eligibility
                  Employees shall work for at least three consecutive months within the performance year in order to be
                  eligible for STI payout. Newly hired employees who join during the year before October 1 are eligible for a
                  pro-rated STI for the period worked. Employees who join after and including October 1 are not entitled to
                  be part of the STI program for that year.

                  6.2.3.2. Change of jobs during the year
                  The STI for an employee who transfers between units (within a country or between countries) will be
                  calculated on a pro-rata basis. Payments will be made in, and costs borne by, the country or unit in which
                  the payments were earned. Alternative arrangements may be agreed upon, but require approval from the
                  Regional Head of Total Rewards.

                  If an employee joins or transfers between units before the 15th of the month,
                       -     A newly hired employee is entitled to an STI for the full month
                       -     For a transferring employee, the full month payment will be made and costs will be borne for
                  the full month by the unit the employee transfers to.

                  If an employee joins or transfers between units on or after the 15th of the month
                       -       A newly hired employee is not entitled to an STI for that month.
                       -       For a transferring employee, the full month’s payment will be made and costs will be borne
                  for the full month by the unit the employee transfers from.

                  Where an employee is promoted to a higher position during the year, the STI will be paid pro-rata, such
                  that it is calculated on the basis of the salaries and schemes applying to the individual for each job/part of
                  the year.

                  6.2.3.3. Retirement
                  When an employee retires during the year, the STI is normally calculated on a pro-rata basis for the period
                  of actual service during this year. No consideration will normally be given to making the payment earlier
                  than this as the relevant business results will not be known.




                                                                                                                              6 (8)
                                                                       ELECTROLUX-000138
                   Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 58 of 62
Classified as Internal
                  6.2.3.4. Leave of Absence
                  Continuous leave of absence (excluding vacations) exceeding 30 days will lead to reduced (pro-rated)
                  pay-out for the entire leave period, unless local legislation provides otherwise.

                  6.2.3.4.1.   Resignation
                  Employees who resign and leave the payroll before the end of the calendar year, waives any possibility for
                  STI award. Employees who give notice of termination during the performance year, but effectively terminate
                  employment and leave the payroll after the end of the performance year, may be awarded an STI. The
                  decision to award an STI in this situation will be based on a variety of factors, which may include, but not
                  be limited to, the completion and/or the successful handoff of outstanding projects and tasks, the
                  employee’s contribution during the performance year, etc., unless local legislation provides otherwise.

                  6.2.3.5. Redundancy
                  If an employee is asked to leave the organization during the performance year due to redundancy, the
                  STI payment, if any, will follow the local legislation. No consideration will normally be given to making the
                  payment earlier than the planned STI payout month as the relevant business results will not be known.

                  Employees that are made redundant while on an international assignment will be handled by the home
                  country policy and/or practice.

                  6.2.3.6. Miscellaneous
                  This directive provides a tool for ensuring that employees focus on the desired (types of) performance for
                  the Group as a whole and the organizations they belong to while also receiving a fair reward in the event
                  of delivering on pre-defined targets. Under no circumstance is it acceptable that employees would benefit
                  from illegal and/or unethical behavior (including a breach of relevant Company policies) leading to higher
                  results under the STI plan than when behavior would have been within the boundaries of the law and ethics
                  as laid down in Group policies. In view of this, this directive reserves the right to refuse payment of any
                  STI due to, or to claim back any STI paid to, individuals where it is clear based on objective facts and
                  circumstances that such STI is the result of unethical, illegal and/or undesired behavior as mentioned.

                  Proper business conduct and compliance with relevant laws and regulations require the utmost care in
                  acting on executing these reservations. Whenever there is a suspicion of behavior that falls within the
                  scope of this clause, the Organizational Area Head shall be informed as well as the Directive Holder. No
                  communication shall be made by any of the parties involved in any way during the investigation, except to
                  the extent necessary for the closing of the investigation. The employees involved shall be informed in
                  writing if the Company decides to refuse or claim back payment of an STI and the correct legal procedures
                  shall be followed to execute such a decision and allow the employee to appeal where possible.

                  6.3.    Loans and pre-payment

                  The Company shall not provide loans to an employee, nor shall any pre-payment of salary or STI be
                  considered or allowed. Exceptions may be approved if the company cost can hereby substantially be
                  reduced or in case of force majeure events. Such exceptions must be approved by the VP Total Rewards.

                  6.4.    Sales incentives & Other Variable Pay (OVP)

                  Sales incentives and OVP are part of variable pay compensation elements and may or may not be related
                  to the ABS.

                  Sales incentives & OVP are managed by the HRBP in cooperation with Total Rewards team. The
                  employee’s HRBP, together with the line manager and grandparent, are responsible for setting up the level
                  of the elements. The target level of these compensation elements is part of the total target cash
                  compensation.

                  An employee should be entitled to only one type of variable pay, whether STI, sales incentives or OVP.




                                                                                                                              7 (8)
                                                                       ELECTROLUX-000139
                   Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 59 of 62
Classified as Internal
                  7.          Violations of this directive
                  Employees who violate a directive may be subject to disciplinary action, up to and including dismissal,
                  depending on the facts and circumstances.


                  7.1         How to report violations
                  Violations of this Directive may be reported to the Directive Holder, Group Management or the Board, either
                  directly or via a manager, HR, an internal auditor, the Audit Committee or any other appropriate corporate
                  body. Anyone reporting a violation shall, to the extent legally permissible, have the possibility to remain
                  anonymous.

                  Serious violations may also be reported via the Electrolux Ethics Helpline where any employee can submit
                  reports confidentially and anonymously.

                  Electrolux has a non-retaliation rule and will ensure that there are no adverse work-related consequences for
                  any employee who, in good faith, alerts management of possible violations of this directive.


                  8.       Further guidance and assistance
                  Each employee is responsible for knowing which policies, directives and related documents that apply to
                  them. For questions regarding this directive, please contact the Directive Holder.

                  Appendix:         Guidelines on STI Adjustment

                  Related documents:

                        Group People Policy
                        STI Adjustment Template
                        Grandparent Principle Directive
                        International Assignments Directive
                        Global Recruitment Directive

                  Electrolux Group Policies on eGate: https://electrolux.sharepoint.com/sites/policiesguidelines


                  Signatures

                  Directive Approver:                          Directive Holder:

                  _________________________                    _________________________
                  Lars Worsøe Petersen                         Mattias Ytterstrand
                  SVP HR & OD                                  VP Total Rewards
                  AB Electrolux                                AB Electrolux




                                                                                                                          8 (8)
                                                                       ELECTROLUX-000140
                   Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 60 of 62
Classified as Internal
Appendix: Guidelines on STI adjustment

Background

Under certain circumstances, adjustments to STI calculations may be appropriate. To create
transparency, consistency and discipline, standard guidelines for adjustments need to be in
place.


Basis for adjustment

An STI adjustment can only be done for one of the following reasons:

      An event that triggers undesired behaviors and priorities
      Significant restructurings
      Changes in reporting principles
      Changes in organizational structure
      Force majeure


An adjustment will only be considered if the item was not identified and captured in the business
planning (budgeting) and target setting process.

Acquisitions/Divestitures (including mergers), independent of the size, are not included in the
standard STI calculation. Management can decide to include the Acquisitions/Divestitures effect
in the calculation if the decision will drive additional business value.


Amount threshold

A minimum threshold for each individual item is defined for changes of both sales and EBIT (i.e.
if the change is below a certain level, adjustments will not be considered). The threshold will be
adjusted during target process and will be equal to 0.2% of external net sales.


STI Committee

The STI Committee is composed of Group CEO, CFO and SVP HR & OD. The purpose of the
Committee is to ensure consistent and fair treatment of STI adjustments across sectors and to
ensure good governance, as well as documentation of approvals.

An adjustment to any STI scheme requires approval by the STI Committee.




                                                        ELECTROLUX-000141
   Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 61 of 62
For any adjustment impacting the pay out of a Group Management member, the Remuneration
Committee will act as the STI Committee.


Adjustment process

      The Sector must document and file a request for proposed adjustment to the STI
       committee using the approved template. The request shall occur in a timely manner after
       the unpredicted event (not after year-end) and shall clearly state who will be impacted by
       the adjustment.
      After the year-end closure, financial data will be extracted from the Management
       Information System by Group FP&A and an overview of the total financial result and
       approved Sector level or Group adjustments per STI target will be compiled.
      Each sector is responsible for providing the information to the STI Committee in order to
       receive approval for adjustments to STI targets.
      Any approved adjustments during the year will be presented to the Audit Committee, the
       Remuneration Committee and the Auditors, and solid documentation will be required.
      These guidelines will be reviewed annually as part of the target setting process.




                                                        ELECTROLUX-000142
   Case 3:20-cv-00517-RJC-DCK Document 13-13 Filed 06/30/21 Page 62 of 62
